Exhibit 10.12

 

Execution Copy

 

 

PURCHASE AGREEMENT

among

Bresler & Reiner, Inc.

Bresler & Reiner Statutory Trust II

and

Bear, Stearns & Co. Inc.

 

--------------------------------------------------------------------------------

 

Dated as of May 31, 2006

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


PURCHASE AGREEMENT

($25,000,000 Trust Preferred Securities)

THIS PURCHASE AGREEMENT, dated as of May 31, 2006 (this “Purchase Agreement”),
is entered into among Bresler & Reiner, Inc., a Delaware corporation (the
“Company”), Bresler & Reiner Statutory Trust II, a Delaware statutory trust (the
“Trust”, and together with the Company, the “Sellers”), and Bear, Stearns & Co.
Inc. or its assignee (the “Purchaser”).

WITNESSETH:

WHEREAS, the Trust proposes to issue and sell 25,000 Preferred Securities of the
Trust, having a stated liquidation amount of $1,000 per security (the “Preferred
Securities”);

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase Twenty-Five Million Seven Hundred Seventy-Seven Thousand Dollars
($25,775,000) in principal amount of the unsecured junior subordinated notes of
the Company (the “Junior Subordinated Notes”);

WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor,
JPMorgan Chase Bank, National Association, a national banking association, as
property trustee (in such capacity, the “Property Trustee”), Chase Bank USA,
National Association, a national banking association, as Delaware trustee (in
such capacity, the “Delaware Trustee”), the Administrative Trustees named
therein (in such capacities, the “Administrative Trustees”) and the holders from
time to time of undivided beneficial interests in the assets of the Trust; and

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and JPMorgan Chase Bank, National Association, a national banking
association, as indenture trustee (in such capacity, the “Indenture Trustee”).

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:


1.             DEFINITIONS. THE PREFERRED SECURITIES, THE COMMON SECURITIES AND
THE JUNIOR SUBORDINATED NOTES ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“SECURITIES.” THIS PURCHASE AGREEMENT, THE INDENTURE, THE TRUST AGREEMENT AND
THE SECURITIES ARE COLLECTIVELY REFERRED TO HEREIN AS THE “OPERATIVE DOCUMENTS.”
ALL OTHER CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS PURCHASE AGREEMENT
SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED THERETO IN THE INDENTURE.


--------------------------------------------------------------------------------





2.             PURCHASE AND SALE OF THE PREFERRED SECURITIES.


(A)           THE SELLERS AGREE TO SELL TO THE PURCHASER, AND THE PURCHASER
AGREES TO PURCHASE FROM THE SELLERS THE PREFERRED SECURITIES FOR AN AMOUNT (THE
“PURCHASE PRICE”) EQUAL TO TWENTY-FIVE MILLION DOLLARS ($25,000,000). THE
PURCHASER SHALL BE RESPONSIBLE FOR THE RATING AGENCY COSTS AND EXPENSES. THE
SELLERS SHALL USE THE PURCHASE PRICE, TOGETHER WITH THE PROCEEDS FROM THE SALE
OF THE COMMON SECURITIES, TO PURCHASE THE JUNIOR SUBORDINATED NOTES.


(B)           DELIVERY OR TRANSFER OF, AND PAYMENT FOR, THE PREFERRED SECURITIES
SHALL BE MADE AT 11:00 A.M. NEW YORK TIME ON MAY 31, 2006 (SUCH DATE AND TIME OF
DELIVERY AND PAYMENT FOR THE PREFERRED SECURITIES BEING HEREIN CALLED THE
“CLOSING DATE”). THE PREFERRED SECURITIES SHALL BE TRANSFERRED AND DELIVERED TO
THE PURCHASER AGAINST THE PAYMENT OF THE PURCHASE PRICE TO THE SELLERS MADE BY
WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS ON THE CLOSING DATE TO A U.S.
ACCOUNT DESIGNATED IN WRITING BY THE COMPANY AT LEAST TWO BUSINESS DAYS PRIOR TO
THE CLOSING DATE.


(C)           DELIVERY OF THE PREFERRED SECURITIES SHALL BE MADE AT SUCH
LOCATION, AND IN SUCH NAMES AND DENOMINATIONS, AS THE PURCHASER SHALL DESIGNATE
AT LEAST TWO BUSINESS DAYS IN ADVANCE OF THE CLOSING DATE. THE COMPANY AND THE
TRUST AGREE TO HAVE THE PREFERRED SECURITIES AVAILABLE FOR INSPECTION AND
CHECKING BY THE PURCHASER IN NEW YORK, NEW YORK, NOT LATER THAN 2:00 P.M., NEW
YORK TIME, ON THE BUSINESS DAY PRIOR TO THE CLOSING DATE. THE CLOSING FOR THE
PURCHASE AND SALE OF THE PREFERRED SECURITIES SHALL OCCUR AT THE OFFICES OF
BROWN RAYSMAN MILLSTEIN FELDER & STEINER LLP, 900 THIRD AVENUE, NEW YORK, NEW
YORK 10022, OR SUCH OTHER PLACE AS THE PARTIES HERETO SHALL AGREE.


3.             CONDITIONS. THE OBLIGATIONS OF THE PARTIES UNDER THIS PURCHASE
AGREEMENT ARE SUBJECT TO THE FOLLOWING CONDITIONS:


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE
ACCURATE AS OF THE DATE OF DELIVERY OF THE PREFERRED SECURITIES.


(B)           THE PURCHASER SHALL HAVE SOLD SECURITIES ISSUED BY IT IN SUCH AN
AMOUNT THAT THE NET PROCEEDS THEREFROM SHALL BE AVAILABLE ON THE CLOSING DATE
AND SHALL BE SUFFICIENT TO PURCHASE THE PREFERRED SECURITIES AND ALL OTHER
PREFERRED SECURITIES CONTEMPLATED IN AGREEMENTS SIMILAR TO THIS AGREEMENT.


(C)           COUNSEL FOR THE COMPANY AND THE TRUST (THE “COMPANY COUNSEL”),
SHALL HAVE DELIVERED AN OPINION, DATED THE CLOSING DATE, ADDRESSED TO THE
PURCHASER, TABERNA CAPITAL MANAGEMENT, LLC AND ITS SUCCESSORS AND ASSIGNS AND
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, IN SUBSTANTIALLY THE FORM SET OUT IN
ANNEX A-I HERETO AND (II) THE COMPANY SHALL HAVE FURNISHED TO THE PURCHASER THE
OPINION OF THE COMPANY’S GENERAL COUNSEL OR A CERTIFICATE SIGNED BY THE
COMPANY’S CHIEF EXECUTIVE OFFICER, PRESIDENT, AN EXECUTIVE VICE PRESIDENT, CHIEF
FINANCIAL OFFICER, TREASURER OR ASSISTANT TREASURER, DATED THE CLOSING DATE,
ADDRESSED TO THE PURCHASER, IN SUBSTANTIALLY THE FORM SET OUT IN ANNEX A-II
HERETO. IN RENDERING THEIR OPINION, THE COMPANY COUNSEL MAY RELY AS TO FACTUAL
MATTERS UPON CERTIFICATES OR OTHER DOCUMENTS FURNISHED BY OFFICERS, DIRECTORS
AND TRUSTEES OF THE COMPANY AND THE TRUST AND BY GOVERNMENT OFFICIALS (PROVIDED,
HOWEVER, THAT COPIES OF ANY SUCH CERTIFICATES OR DOCUMENTS ARE DELIVERED TO THE
PURCHASER) AND BY AND UPON SUCH OTHER DOCUMENTS AS SUCH COUNSEL MAY, IN THEIR
REASONABLE OPINION, DEEM APPROPRIATE AS A BASIS FOR THE COMPANY COUNSEL’S
OPINION. THE COMPANY COUNSEL

2


--------------------------------------------------------------------------------





MAY SPECIFY THE JURISDICTIONS IN WHICH THEY ARE ADMITTED TO PRACTICE AND THAT
THEY ARE NOT ADMITTED TO PRACTICE IN ANY OTHER JURISDICTION AND ARE NOT EXPERTS
IN THE LAW OF ANY OTHER JURISDICTION. IF THE COMPANY COUNSEL IS NOT ADMITTED TO
PRACTICE IN THE STATE OF NEW YORK, THE OPINION OF THE COMPANY COUNSEL MAY
ASSUME, FOR PURPOSES OF THE OPINION, THAT THE LAWS OF THE STATE OF NEW YORK ARE
SUBSTANTIVELY IDENTICAL, IN ALL RESPECTS MATERIAL TO THE OPINION, TO THE
INTERNAL LAWS OF THE STATE IN WHICH SUCH COUNSEL IS ADMITTED TO PRACTICE. SUCH
COMPANY COUNSEL OPINION SHALL NOT STATE THAT THEY ARE TO BE GOVERNED OR
QUALIFIED BY, OR THAT THEY ARE OTHERWISE SUBJECT TO, ANY TREATISE, WRITTEN
POLICY OR OTHER DOCUMENT RELATING TO LEGAL OPINIONS, INCLUDING, WITHOUT
LIMITATION, THE LEGAL OPINION ACCORD OF THE ABA SECTION OF BUSINESS LAW (1991).


(D)           THE PURCHASER SHALL HAVE BEEN FURNISHED THE OPINION OF BROWN
RAYSMAN MILLSTEIN FELDER & STEINER LLP, SPECIAL TAX COUNSEL FOR THE PURCHASER,
DATED THE CLOSING DATE, ADDRESSED TO THE PURCHASER AND ITS SUCCESSORS AND
ASSIGNS AND JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, IN SUBSTANTIALLY THE FORM
SET OUT IN ANNEX B HERETO.


(E)           THE PURCHASER SHALL HAVE RECEIVED THE OPINION OF RICHARDS, LAYTON
& FINGER, P.A., SPECIAL DELAWARE COUNSEL FOR THE DELAWARE TRUSTEE, DATED THE
CLOSING DATE, ADDRESSED TO THE PURCHASER AND ITS SUCCESSORS AND ASSIGNS,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, THE DELAWARE TRUSTEE AND THE COMPANY,
IN SUBSTANTIALLY THE FORM SET OUT IN ANNEX C HERETO.


(F)            THE PURCHASER SHALL HAVE RECEIVED THE OPINION OF GARDERE WYNNE
SEWELL LLP, SPECIAL COUNSEL FOR THE PROPERTY TRUSTEE AND THE INDENTURE TRUSTEE,
DATED THE CLOSING DATE, ADDRESSED TO THE PURCHASER AND ITS SUCCESSORS AND
ASSIGNS, IN SUBSTANTIALLY THE FORM SET OUT IN ANNEX D HERETO.


(G)           THE PURCHASER SHALL HAVE RECEIVED THE OPINION OF RICHARDS, LAYTON
& FINGER, P.A., SPECIAL DELAWARE COUNSEL FOR THE DELAWARE TRUSTEE, DATED THE
CLOSING DATE, ADDRESSED TO THE PURCHASER AND ITS SUCCESSORS AND ASSIGNS AND
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, IN SUBSTANTIALLY THE FORM SET OUT IN
ANNEX E HERETO.


(H)           THE COMPANY SHALL HAVE FURNISHED TO THE PURCHASER A CERTIFICATE OF
THE COMPANY, SIGNED BY THE CHIEF EXECUTIVE OFFICER, PRESIDENT OR AN EXECUTIVE
VICE PRESIDENT, AND CHIEF FINANCIAL OFFICER, TREASURER OR ASSISTANT TREASURER OF
THE COMPANY, AND THE TRUST SHALL HAVE FURNISHED TO THE PURCHASER A CERTIFICATE
OF THE TRUST, SIGNED BY AN ADMINISTRATIVE TRUSTEE OF THE TRUST, IN EACH CASE
DATED THE CLOSING DATE, AND, IN THE CASE OF THE COMPANY, AS TO (I) AND (II)
BELOW AND, IN THE CASE OF THE TRUST, AS TO (I) BELOW.


(I)            THE REPRESENTATIONS AND WARRANTIES IN THIS PURCHASE AGREEMENT ARE
TRUE AND CORRECT ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS IF MADE
ON THE CLOSING DATE, AND THE COMPANY AND THE TRUST HAVE COMPLIED WITH ALL THE
AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON EITHER OF THEIR PART TO BE
PERFORMED OR SATISFIED AT OR PRIOR TO THE CLOSING DATE; AND


(II)           SINCE MARCH 31, 2006 (THE DATE OF THE LATEST FINANCIAL
STATEMENTS), THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHER), EARNINGS,

3


--------------------------------------------------------------------------------





BUSINESS OR ASSETS OF THE COMPANY AND ITS SUBSIDIARIES, WHETHER OR NOT ARISING
FROM TRANSACTIONS OCCURRING IN THE ORDINARY COURSE OF BUSINESS (A “MATERIAL
ADVERSE CHANGE”).


(I)            SUBSEQUENT TO THE EXECUTION OF THIS PURCHASE AGREEMENT, THERE
SHALL NOT HAVE BEEN ANY CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE
CHANGE, IN OR AFFECTING THE CONDITION (FINANCIAL OR OTHER), EARNINGS, BUSINESS
OR ASSETS OF THE COMPANY AND ITS SUBSIDIARIES, WHETHER OR NOT OCCURRING IN THE
ORDINARY COURSE OF BUSINESS, THE EFFECT OF WHICH IS, IN THE PURCHASER’S
JUDGMENT, SO MATERIAL AND ADVERSE AS TO MAKE IT IMPRACTICAL OR INADVISABLE TO
PROCEED WITH THE PURCHASE OF THE PREFERRED SECURITIES.


(J)            PRIOR TO THE CLOSING DATE, THE COMPANY AND THE TRUST SHALL HAVE
FURNISHED TO THE PURCHASER AND ITS COUNSEL SUCH FURTHER INFORMATION,
CERTIFICATES AND DOCUMENTS AS THE PURCHASER OR ITS COUNSEL MAY REASONABLY
REQUEST.

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by the Purchaser. Notice of such cancellation shall be given to the Company
and the Trust in writing or by telephone or facsimile confirmed in writing.

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or the Purchaser’s counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Trust and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE TRUST.  THE
COMPANY AND THE TRUST JOINTLY AND SEVERALLY REPRESENT AND WARRANT TO, AND AGREE
WITH THE PURCHASER, AS FOLLOWS:


(A)           NEITHER THE COMPANY NOR THE TRUST, NOR ANY OF THEIR “AFFILIATES”
(AS DEFINED IN RULE 501(B) OF REGULATION D (“REGULATION D”) UNDER THE SECURITIES
ACT (AS DEFINED BELOW)), NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS,
DIRECTLY OR INDIRECTLY, MADE OFFERS OR SALES OF ANY SECURITY, OR SOLICITED
OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE THE
REGISTRATION OF ANY OF THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).


(B)           NEITHER THE COMPANY NOR THE TRUST, NOR ANY OF THEIR AFFILIATES,
NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN
CONNECTION WITH ANY OFFER OR SALE OF ANY OF THE SECURITIES.


(C)           THE SECURITIES (I) ARE NOT AND HAVE NOT BEEN LISTED ON A NATIONAL
SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), OR QUOTED ON A U.S. AUTOMATED
INTER-DEALER QUOTATION SYSTEM AND (II) ARE NOT OF AN OPEN-END INVESTMENT
COMPANY, UNIT INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE COMPANY THAT

4


--------------------------------------------------------------------------------





ARE, OR ARE REQUIRED TO BE, REGISTERED UNDER SECTION 8 OF THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”), AND THE SECURITIES
OTHERWISE SATISFY THE ELIGIBILITY REQUIREMENTS OF RULE 144A(D)(3) PROMULGATED
PURSUANT TO THE SECURITIES ACT (“RULE 144A(D)(3)”).


(D)           NEITHER THE COMPANY NOR THE TRUST, NOR ANY OF THEIR AFFILIATES,
NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED, OR WILL ENGAGE, IN
ANY “DIRECTED SELLING EFFORTS” WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT WITH RESPECT TO THE SECURITIES.


(E)           NEITHER THE COMPANY NOR THE TRUST IS, AND, IMMEDIATELY FOLLOWING
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THE APPLICATION OF THE
NET PROCEEDS THEREFROM, WILL NOT BE, AN “INVESTMENT COMPANY” OR AN ENTITY
“CONTROLLED” BY AN “INVESTMENT COMPANY,” IN EACH CASE WITHIN THE MEANING OF
SECTION 3(A) OF THE INVESTMENT COMPANY ACT.


(F)            NEITHER THE COMPANY NOR THE TRUST HAS PAID OR AGREED TO PAY TO
ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY OF THE
SECURITIES, EXCEPT FOR THE PREFERRED SECURITIES COMMISSION AND/OR THE SALES
COMMISSION THE COMPANY HAS AGREED TO PAY TO TABERNA SECURITIES, LLC (OR TO THE
COMPANY’S INTRODUCING AGENT ON BEHALF OF TABERNA SECURITIES, LLC) PURSUANT TO
THE LETTER AGREEMENT BETWEEN THE COMPANY AND TABERNA SECURITIES, LLC.


(G)           THE TRUST HAS BEEN DULY CREATED AND IS VALIDLY EXISTING IN GOOD
STANDING AS A STATUTORY TRUST UNDER THE DELAWARE STATUTORY TRUST ACT, 12 DEL. C.
§3801, ET SEQ. (THE “STATUTORY TRUST ACT”) WITH ALL REQUISITE POWER AND
AUTHORITY TO OWN PROPERTY AND TO CONDUCT THE BUSINESS IT TRANSACTS AND PROPOSES
TO TRANSACT AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THE OPERATIVE
DOCUMENTS TO WHICH IT IS A PARTY. THE TRUST IS DULY QUALIFIED TO TRANSACT
BUSINESS AS A FOREIGN ENTITY AND IS IN GOOD STANDING IN EACH JURISDICTION IN
WHICH SUCH QUALIFICATION IS NECESSARY, EXCEPT WHERE THE FAILURE TO SO QUALIFY OR
BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION
(FINANCIAL OR OTHERWISE), EARNINGS, BUSINESS, LIABILITIES OR ASSETS (TAKEN AS A
WHOLE) OR BUSINESS PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE, WHETHER OR NOT OCCURRING IN THE ORDINARY COURSE OF BUSINESS (A “MATERIAL
ADVERSE EFFECT”). THE TRUST IS NOT A PARTY TO OR OTHERWISE BOUND BY ANY
AGREEMENT OTHER THAN THE OPERATIVE DOCUMENTS. THE TRUST IS AND WILL BE, UNDER
CURRENT LAW, CLASSIFIED FOR FEDERAL INCOME TAX PURPOSES AS A GRANTOR TRUST AND
NOT AS AN ASSOCIATION OR PUBLICLY TRADED PARTNERSHIP TAXABLE AS A CORPORATION.


(H)           THE TRUST AGREEMENT HAS BEEN DULY AUTHORIZED BY THE COMPANY AND,
ON THE CLOSING DATE SPECIFIED IN SECTION 2(B) HEREOF, WILL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE COMPANY AND THE ADMINISTRATIVE TRUSTEES OF THE
TRUST, AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE PROPERTY
TRUSTEE AND THE DELAWARE TRUSTEE, WILL BE A LEGAL, VALID AND BINDING OBLIGATION
OF THE COMPANY AND THE ADMINISTRATIVE TRUSTEES, ENFORCEABLE AGAINST THEM IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY.  EACH OF THE ADMINISTRATIVE TRUSTEES OF THE TRUST IS AN EMPLOYEE OF THE
COMPANY AND HAS BEEN DULY AUTHORIZED BY THE COMPANY TO EXECUTE AND DELIVER THE
TRUST AGREEMENT.


(I)            THE INDENTURE HAS BEEN DULY AUTHORIZED BY THE COMPANY AND, ON THE
CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND,
ASSUMING DUE

5


--------------------------------------------------------------------------------





AUTHORIZATION, EXECUTION AND DELIVERY BY THE INDENTURE TRUSTEE, WILL BE A LEGAL,
VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


(J)            THE PREFERRED SECURITIES AND THE COMMON SECURITIES HAVE BEEN DULY
AUTHORIZED BY THE TRUST AND, WHEN ISSUED AND DELIVERED AGAINST PAYMENT THEREFOR
ON THE CLOSING DATE IN ACCORDANCE WITH THIS PURCHASE AGREEMENT, IN THE CASE OF
THE PREFERRED SECURITIES, AND IN ACCORDANCE WITH THE COMMON SECURITIES
SUBSCRIPTION AGREEMENT, IN THE CASE OF THE COMMON SECURITIES, WILL BE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE AND WILL REPRESENT UNDIVIDED BENEFICIAL
INTERESTS IN THE ASSETS OF THE TRUST ENTITLED TO THE BENEFITS OF THE TRUST
AGREEMENT, ENFORCEABLE AGAINST THE TRUST IN ACCORDANCE WITH THEIR TERMS, SUBJECT
TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY. THE ISSUANCE OF THE
SECURITIES IS NOT SUBJECT TO ANY PREEMPTIVE OR OTHER SIMILAR RIGHTS. ON THE
CLOSING DATE, ALL OF THE ISSUED AND OUTSTANDING COMMON SECURITIES WILL BE
DIRECTLY OWNED BY THE COMPANY FREE AND CLEAR OF ANY PLEDGE, SECURITY INTEREST,
CLAIM, LIEN OR OTHER ENCUMBRANCE OF ANY KIND (EACH, A “LIEN”).


(K)           THE JUNIOR SUBORDINATED NOTES HAVE BEEN DULY AUTHORIZED BY THE
COMPANY AND, ON THE CLOSING DATE, WILL HAVE BEEN DULY EXECUTED AND DELIVERED TO
THE INDENTURE TRUSTEE FOR AUTHENTICATION IN ACCORDANCE WITH THE INDENTURE AND,
WHEN AUTHENTICATED IN THE MANNER PROVIDED FOR IN THE INDENTURE AND DELIVERED TO
THE TRUST AGAINST PAYMENT THEREFOR IN ACCORDANCE WITH THE CERTAIN JUNIOR
SUBORDINATED NOTE PURCHASE AGREEMENT, OF EVEN DATE HEREWITH BETWEEN THE COMPANY
AND THE TRUST (THE “JUNIOR SUBORDINATED NOTE PURCHASE AGREEMENT”), WILL
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY ENTITLED TO THE
BENEFITS OF THE INDENTURE, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


(L)            THIS PURCHASE AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE COMPANY AND THE TRUST.


(M)          NEITHER THE ISSUE AND SALE OF THE COMMON SECURITIES, THE PREFERRED
SECURITIES OR THE JUNIOR SUBORDINATED NOTES, NOR THE PURCHASE OF THE JUNIOR
SUBORDINATED NOTES BY THE TRUST, NOR THE EXECUTION AND DELIVERY OF AND
COMPLIANCE WITH THE OPERATIVE DOCUMENTS BY THE COMPANY OR THE TRUST, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, (I) WILL
CONFLICT WITH OR CONSTITUTE A VIOLATION OR BREACH OF THE TRUST AGREEMENT OR THE
CHARTER OR BYLAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY OR TO THE COMPANY’S KNOWLEDGE ANY APPLICABLE LAW,
STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT OR DECREE OF ANY GOVERNMENT,
GOVERNMENTAL AUTHORITY, AGENCY OR INSTRUMENTALITY OR COURT, DOMESTIC OR FOREIGN,
HAVING JURISDICTION OVER THE TRUST OR THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
THEIR RESPECTIVE PROPERTIES OR ASSETS (COLLECTIVELY, THE “GOVERNMENTAL
ENTITIES”), (II) WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OR BREACH OF, OR A
DEFAULT OR REPAYMENT EVENT (AS DEFINED BELOW) UNDER, OR RESULT IN THE CREATION
OR IMPOSITION OF ANY LIEN UPON ANY PROPERTY OR ASSETS OF THE TRUST, THE COMPANY
OR ANY OF THE COMPANY’S SUBSIDIARIES PURSUANT TO, ANY CONTRACT, INDENTURE,
MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH
(A) THE TRUST, THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT
OR ANY OF THEM MAY BE

6


--------------------------------------------------------------------------------





BOUND, OR (B) TO WHICH ANY OF THE PROPERTY OR ASSETS OF ANY OF THEM IS SUBJECT,
OR ANY JUDGMENT, ORDER OR DECREE OF ANY COURT, GOVERNMENTAL ENTITY OR
ARBITRATOR, EXCEPT, IN THE CASE OF THIS CLAUSE (II), FOR SUCH CONFLICTS,
BREACHES, VIOLATIONS, DEFAULTS, REPAYMENT EVENTS (AS DEFINED BELOW) OR LIENS
WHICH (X) WOULD NOT, SINGLY OR IN THE AGGREGATE, ADVERSELY AFFECT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS AND (Y)
WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT OR (III)
REQUIRE THE CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF ANY COURT OR
GOVERNMENTAL ENTITY. AS USED HEREIN, A “REPAYMENT EVENT” MEANS ANY EVENT OR
CONDITION WHICH GIVES THE HOLDER OF ANY NOTE, DEBENTURE OR OTHER EVIDENCE OF
INDEBTEDNESS (OR ANY PERSON ACTING ON SUCH HOLDER’S BEHALF) THE RIGHT TO REQUIRE
THE REPURCHASE, REDEMPTION OR REPAYMENT OF ALL OR A PORTION OF SUCH INDEBTEDNESS
BY THE TRUST OR THE COMPANY OR ANY OF ITS SUBSIDIARIES PRIOR TO ITS SCHEDULED
MATURITY.


(N)           THE COMPANY HAS BEEN DULY INCORPORATED AND IS VALIDLY EXISTING AS
A CORPORATION IN GOOD STANDING UNDER THE LAWS OF DELAWARE, WITH ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND
CONDUCT THE BUSINESS IT TRANSACTS AND PROPOSES TO TRANSACT, AND IS DULY
QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION
IN EACH JURISDICTION WHERE THE NATURE OF ITS ACTIVITIES REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE OF THE COMPANY TO BE SO QUALIFIED WOULD
NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(O)           THE COMPANY HAS NO SUBSIDIARIES THAT ARE MATERIAL TO ITS BUSINESS,
FINANCIAL CONDITION OR EARNINGS OTHER THAN THOSE SUBSIDIARIES LISTED IN SCHEDULE
1 ATTACHED HERETO (COLLECTIVELY, THE “SIGNIFICANT SUBSIDIARIES”). EACH
SIGNIFICANT SUBSIDIARY IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY DULY AND PROPERLY INCORPORATED OR ORGANIZED OR FORMED, AS THE CASE MAY
BE VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN
WHICH IT IS CHARTERED OR ORGANIZED OR FORMED, WITH ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND CONDUCT THE BUSINESS
IT TRANSACTS AND PROPOSES TO TRANSACT. EACH SIGNIFICANT SUBSIDIARY IS DULY
QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN CORPORATION, PARTNERSHIP OR LIMITED
LIABILITY COMPANY, AS APPLICABLE, AND IS IN GOOD STANDING IN EACH JURISDICTION
WHERE THE NATURE OF ITS ACTIVITIES REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT. NO SIGNIFICANT SUBSIDIARY OF THE COMPANY IS CURRENTLY
PROHIBITED, DIRECTLY OR INDIRECTLY, UNDER ANY AGREEMENT OR OTHER INSTRUMENT,
OTHER THAN AS REQUIRED BY APPLICABLE LAW, TO WHICH IT IS A PARTY OR IS SUBJECT,
FROM PAYING ANY DIVIDENDS TO THE COMPANY, FROM MAKING ANY OTHER DISTRIBUTION ON
SUCH SIGNIFICANT SUBSIDIARY’S CAPITAL STOCK OR OTHER EQUITY INTERESTS, FROM THE
COMPANY OR FROM TRANSFERRING ANY OF SUCH SIGNIFICANT SUBSIDIARY’S PROPERTIES OR
ASSETS TO THE COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY.


(P)           EACH OF THE TRUST, THE COMPANY AND EACH OF THE COMPANY’S
SUBSIDIARIES HOLD ALL NECESSARY APPROVALS, AUTHORIZATIONS, ORDERS, LICENSES,
CONSENTS, REGISTRATIONS, QUALIFICATIONS, CERTIFICATES AND PERMITS (COLLECTIVELY,
THE “GOVERNMENTAL LICENSES”) OF AND FROM GOVERNMENTAL ENTITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS NOW BEING CONDUCTED, AND NEITHER THE
TRUST, THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS RECEIVED ANY NOTICE
OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH GOVERNMENT
LICENSE, EXCEPT WHERE THE FAILURE TO BE SO LICENSED OR APPROVED OR THE RECEIPT
OF AN UNFAVORABLE DECISION, RULING OR FINDING, WOULD NOT, SINGLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT; ALL OF THE GOVERNMENTAL LICENSES ARE
VALID AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE

7


--------------------------------------------------------------------------------





INVALIDITY OR THE FAILURE OF SUCH GOVERNMENTAL LICENSES TO BE IN FULL FORCE AND
EFFECT, WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT;
AND THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS, JUDGMENTS, ORDERS, DECREES AND CONSENTS, EXCEPT WHERE THE
FAILURE TO BE IN COMPLIANCE WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


(Q)           ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES ARE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE; ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH
SUBSIDIARY OF THE COMPANY IS OWNED BY THE COMPANY, DIRECTLY OR THROUGH
SUBSIDIARIES, FREE AND CLEAR OF ANY LIEN, CLAIM OR EQUITABLE RIGHT; AND NONE OF
THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY OR ANY SUBSIDIARY WAS
ISSUED IN VIOLATION OF ANY PREEMPTIVE OR SIMILAR RIGHTS ARISING BY OPERATION OF
LAW, UNDER THE CHARTER OR BY-LAWS OF SUCH ENTITY OR UNDER ANY AGREEMENT TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY.


(R)            NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS (I) IN
VIOLATION OF ITS RESPECTIVE CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL
DOCUMENTS OR (II) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION,
AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE,
LOAN AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY OR ANY SUCH SUBSIDIARY IS A PARTY OR BY WHICH IT OR ANY OF THEM MAY BE
BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF ANY OF THEM IS SUBJECT,
EXCEPT, IN THE CASE OF CLAUSE (II), WHERE SUCH VIOLATION OR DEFAULT WOULD NOT,
SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(S)           THERE IS NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY
GOVERNMENTAL ENTITY, ARBITRATOR OR COURT, DOMESTIC OR FOREIGN, NOW PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY OR THE TRUST AFTER DUE INQUIRY, THREATENED
AGAINST OR AFFECTING THE TRUST OR THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES, EXCEPT FOR SUCH ACTIONS, SUITS OR PROCEEDINGS THAT, IF ADVERSELY
DETERMINED, WOULD NOT, SINGLY OR IN THE AGGREGATE, ADVERSELY AFFECT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS OR HAVE
A MATERIAL ADVERSE EFFECT; AND THE AGGREGATE OF ALL PENDING LEGAL OR
GOVERNMENTAL PROCEEDINGS TO WHICH THE TRUST OR THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR OF WHICH ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS
IS SUBJECT, INCLUDING ORDINARY ROUTINE LITIGATION INCIDENTAL TO THE BUSINESS,
ARE NOT EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(T)            THE ACCOUNTANTS OF THE COMPANY WHO CERTIFIED THE FINANCIAL
STATEMENTS (AS DEFINED BELOW) ARE INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY
AND ITS SUBSIDIARIES WITHIN THE MEANING OF THE SECURITIES ACT, AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”)
THEREUNDER.


(U)           THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING THE NOTES
THERETO) AND SCHEDULES OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2005 (THE “FINANCIAL STATEMENTS”) AND THE INTERIM
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE QUARTER ENDED MARCH 31, 2006 (THE “INTERIM FINANCIAL
STATEMENTS”) PROVIDED TO THE PURCHASER ARE THE MOST RECENT AVAILABLE AUDITED AND
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES, RESPECTIVELY, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS, IN
ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”), THE
FINANCIAL POSITION OF THE

8


--------------------------------------------------------------------------------





COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, AND THE RESULTS OF OPERATIONS AND
CHANGES IN FINANCIAL CONDITION AS OF THE DATES AND FOR THE PERIODS THEREIN
SPECIFIED, SUBJECT, IN THE CASE OF INTERIM FINANCIAL STATEMENTS, TO YEAR-END
ADJUSTMENTS (WHICH ARE EXPECTED TO CONSIST SOLELY OF NORMAL RECURRING
ADJUSTMENTS). SUCH CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS
INVOLVED (EXCEPT AS OTHERWISE NOTED THEREIN).


(V)           NONE OF THE TRUST, THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
MATERIAL LIABILITY, WHETHER KNOWN OR UNKNOWN, WHETHER ASSERTED OR UNASSERTED,
WHETHER ABSOLUTE OR CONTINGENT, WHETHER ACCRUED OR UNACCRUED, WHETHER LIQUIDATED
OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME DUE, INCLUDING ANY LIABILITY FOR
TAXES (AND THERE IS NO PAST OR PRESENT FACT, SITUATION, CIRCUMSTANCE, CONDITION
OR OTHER BASIS FOR ANY PRESENT OR FUTURE ACTION, SUIT, PROCEEDING, HEARING,
CHARGE, COMPLAINT, CLAIM OR DEMAND AGAINST THE COMPANY OR ITS SUBSIDIARIES THAT
COULD GIVE RISE TO ANY SUCH LIABILITY), EXCEPT FOR (I) LIABILITIES SET FORTH IN
THE FINANCIAL STATEMENTS OR THE INTERIM FINANCIAL STATEMENTS AND (II) NORMAL
FLUCTUATIONS IN THE AMOUNT OF THE LIABILITIES REFERRED TO IN CLAUSE (I) ABOVE
OCCURRING IN THE ORDINARY COURSE OF BUSINESS OF THE TRUST, THE COMPANY AND ALL
OF ITS SUBSIDIARIES SINCE THE DATE OF THE MOST RECENT BALANCE SHEET INCLUDED IN
SUCH FINANCIAL STATEMENTS.


(W)          SINCE THE RESPECTIVE DATES OF THE FINANCIAL STATEMENTS AND THE
INTERIM FINANCIAL STATEMENTS, THERE HAS NOT BEEN (A) ANY MATERIAL ADVERSE CHANGE
OR (B) ANY DIVIDEND OR DISTRIBUTION OF ANY KIND DECLARED, PAID OR MADE BY THE
COMPANY ON ANY CLASS OF ITS CAPITAL STOCK OTHER THAN REGULAR QUARTERLY DIVIDENDS
ON THE COMPANY’S COMMON STOCK.


(X)            THE DOCUMENTS OF THE COMPANY FILED WITH THE COMMISSION IN
ACCORDANCE WITH THE EXCHANGE ACT, FROM AND INCLUDING THE COMMENCEMENT OF THE
FISCAL YEAR COVERED BY THE COMPANY’S MOST RECENT ANNUAL REPORT ON FORM 10-K, AT
THE TIME THEY WERE OR HEREAFTER ARE FILED BY THE COMPANY WITH THE COMMISSION
(COLLECTIVELY, THE “1934 ACT REPORTS”), COMPLIED AND WILL COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
OF THE COMMISSION THEREUNDER (THE “1934 ACT REGULATIONS”), AND, AT THE DATE OF
THIS PURCHASE AGREEMENT AND ON THE CLOSING DATE, DO NOT AND WILL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND OTHER THAN
SUCH INSTRUMENTS, AGREEMENTS, CONTRACTS AND OTHER DOCUMENTS AS ARE FILED AS
EXHIBITS TO THE COMPANY’S ANNUAL REPORT ON FORM 10-K, QUARTERLY REPORTS ON FORM
10-Q OR CURRENT REPORTS ON FORM 8-K, THERE ARE NO INSTRUMENTS, AGREEMENTS,
CONTRACTS OR DOCUMENTS OF A CHARACTER DESCRIBED IN ITEM 601 OF REGULATION S-K
PROMULGATED BY THE COMMISSION TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
A PARTY. THE COMPANY IS IN COMPLIANCE WITH ALL CURRENTLY APPLICABLE REQUIREMENTS
OF THE EXCHANGE ACT THAT WERE ADDED BY THE SARBANES-OXLEY ACT OF 2002.


(Y)           NO LABOR DISPUTE WITH THE EMPLOYEES OF THE TRUST, THE COMPANY OR
ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE EXECUTIVE OFFICERS OF
THE TRUST OR THE COMPANY, IS IMMINENT, EXCEPT THOSE WHICH WOULD NOT, SINGLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

9


--------------------------------------------------------------------------------





(Z)            NO FILING WITH, OR AUTHORIZATION, APPROVAL, CONSENT, LICENSE,
ORDER, REGISTRATION, QUALIFICATION OR DECREE OF, ANY GOVERNMENTAL ENTITY, OTHER
THAN THOSE THAT HAVE BEEN MADE OR OBTAINED, IS NECESSARY OR REQUIRED FOR THE
PERFORMANCE BY THE TRUST OR THE COMPANY OF THEIR RESPECTIVE OBLIGATIONS UNDER
THE OPERATIVE DOCUMENTS, AS APPLICABLE, OR THE CONSUMMATION BY THE TRUST AND THE
COMPANY OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS.


(AA)         EACH OF THE TRUST, THE COMPANY AND EACH SUBSIDIARY OF THE COMPANY
HAS GOOD AND MARKETABLE TITLE TO ALL OF ITS RESPECTIVE REAL AND PERSONAL
PROPERTIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS AND DEFECTS, EXCEPT FOR
THOSE THAT WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT; AND ALL OF THE LEASES AND SUBLEASES UNDER WHICH THE TRUST, THE COMPANY
OR ANY SUBSIDIARY OF THE COMPANY HOLDS PROPERTIES ARE IN FULL FORCE AND EFFECT,
EXCEPT WHERE THE FAILURE OF SUCH LEASES AND SUBLEASES TO BE IN FULL FORCE AND
EFFECT WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT,
AND NONE OF THE TRUST, THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY HAS ANY
NOTICE OF ANY CLAIM OF ANY SORT THAT HAS BEEN ASSERTED BY ANYONE ADVERSE TO THE
RIGHTS OF THE TRUST, THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY UNDER ANY SUCH
LEASES OR SUBLEASES, OR AFFECTING OR QUESTIONING THE RIGHTS OF SUCH ENTITY TO
THE CONTINUED POSSESSION OF THE LEASED OR SUBLEASED PREMISES UNDER ANY SUCH
LEASE OR SUBLEASE, EXCEPT FOR SUCH CLAIMS THAT WOULD NOT, SINGLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(BB)         THE COMPANY AND EACH OF THE SIGNIFICANT SUBSIDIARIES HAVE TIMELY
AND DULY FILED ALL TAX RETURNS (AS DEFINED BELOW) REQUIRED TO BE FILED BY THEM,
AND ALL SUCH TAX RETURNS ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS. THE COMPANY AND EACH OF THE SIGNIFICANT SUBSIDIARIES HAVE TIMELY AND
DULY PAID IN FULL ALL MATERIAL TAXES (AS DEFINED BELOW) REQUIRED TO BE PAID BY
THEM (WHETHER OR NOT SUCH AMOUNTS ARE SHOWN AS DUE ON ANY TAX RETURN). THERE ARE
NO FEDERAL, STATE, OR OTHER TAX AUDITS OR DEFICIENCY ASSESSMENTS PROPOSED OR
PENDING WITH RESPECT TO THE COMPANY OR ANY OF THE SIGNIFICANT SUBSIDIARIES, AND
NO SUCH AUDITS OR ASSESSMENTS ARE THREATENED. AS USED HEREIN, THE TERMS “TAX” OR
“TAXES” MEAN (I) ALL FEDERAL, STATE, LOCAL, AND FOREIGN TAXES, AND OTHER
ASSESSMENTS OF A SIMILAR NATURE (WHETHER IMPOSED DIRECTLY OR THROUGH
WITHHOLDING), INCLUDING ANY INTEREST, ADDITIONS TO TAX, OR PENALTIES APPLICABLE
THERETO, IMPOSED BY ANY GOVERNMENTAL ENTITY, AND (II) ALL LIABILITIES IN RESPECT
OF SUCH AMOUNTS ARISING AS A RESULT OF BEING A MEMBER OF ANY AFFILIATED,
CONSOLIDATED, COMBINED, UNITARY OR SIMILAR GROUP, AS A SUCCESSOR TO ANOTHER
PERSON OR BY CONTRACT. AS USED HEREIN, THE TERM “TAX RETURNS” MEANS ALL FEDERAL,
STATE, LOCAL, AND FOREIGN TAX RETURNS, DECLARATIONS, STATEMENTS, REPORTS,
SCHEDULES, FORMS, AND INFORMATION RETURNS AND ANY AMENDMENTS THERETO FILED OR
REQUIRED TO BE FILED WITH ANY GOVERNMENTAL ENTITY.


(CC)         THE TRUST IS NOT SUBJECT TO UNITED STATES FEDERAL INCOME TAX WITH
RESPECT TO INCOME RECEIVED OR ACCRUED ON THE JUNIOR SUBORDINATED NOTES, INTEREST
PAYABLE BY THE COMPANY ON THE JUNIOR SUBORDINATED NOTES IS DEDUCTIBLE BY THE
COMPANY, IN WHOLE OR IN PART, FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, AND
THE TRUST IS NOT, OR WILL NOT BE WITHIN NINETY (90) DAYS OF THE DATE HEREOF,
SUBJECT TO MORE THAN A DE MINIMIS AMOUNT OF OTHER TAXES, DUTIES OR OTHER
GOVERNMENTAL CHARGES. THERE ARE NO RULEMAKING OR SIMILAR PROCEEDINGS BEFORE THE
UNITED STATES INTERNAL REVENUE SERVICE OR COMPARABLE FEDERAL, STATE, LOCAL OR
FOREIGN GOVERNMENT BODIES WHICH INVOLVE OR AFFECT THE COMPANY OR ANY SUBSIDIARY,
WHICH, IF THE SUBJECT OF AN ACTION UNFAVORABLE TO THE COMPANY OR ANY SUBSIDIARY,
COULD RESULT IN A MATERIAL ADVERSE EFFECT ON THE COMPANY AND THE SIGNIFICANT
SUBSIDIARIES, TAKEN AS A WHOLE.

10


--------------------------------------------------------------------------------



(DD)         THE BOOKS, RECORDS AND ACCOUNTS OF THE COMPANY AND ITS SUBSIDIARIES
ACCURATELY AND FAIRLY REFLECT, IN REASONABLE DETAIL, THE TRANSACTIONS IN, AND
DISPOSITIONS OF, THE ASSETS OF, AND THE RESULTS OF OPERATIONS OF, THE COMPANY
AND ITS SUBSIDIARIES. THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAINS A
SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCES THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP AND TO
MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


(EE)         THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS IN ALL MATERIAL RESPECTS AS ARE CUSTOMARY IN THE BUSINESSES
IN WHICH THEY ARE ENGAGED OR PROPOSE TO ENGAGE AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY INCLUDING BUT NOT LIMITED TO, REAL OR PERSONAL
PROPERTY OWNED OR LEASED AGAINST THEFT, DAMAGE, DESTRUCTION, ACT OF VANDALISM
AND ALL OTHER RISKS CUSTOMARILY INSURED AGAINST. ALL POLICIES OF INSURANCE AND
FIDELITY OR SURETY BONDS INSURING THE COMPANY OR ANY OF THE SIGNIFICANT
SUBSIDIARIES OR THE COMPANY’S OR SIGNIFICANT SUBSIDIARIES’ RESPECTIVE
BUSINESSES, ASSETS, EMPLOYEES, OFFICERS AND DIRECTORS ARE IN FULL FORCE AND
EFFECT. THE COMPANY AND EACH OF THE SUBSIDIARIES ARE IN COMPLIANCE WITH THE
TERMS OF SUCH POLICIES AND INSTRUMENTS IN ALL MATERIAL RESPECTS. NEITHER THE
COMPANY NOR ANY SIGNIFICANT SUBSIDIARY HAS REASON TO BELIEVE THAT IT WILL NOT BE
ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES
OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO
CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.
WITHIN THE PAST TWELVE MONTHS, NEITHER THE COMPANY NOR ANY SIGNIFICANT
SUBSIDIARY HAS BEEN DENIED ANY INSURANCE COVERAGE WHICH IT HAS SOUGHT OR FOR
WHICH IT HAS APPLIED.


(FF)           THE COMPANY AND ITS SUBSIDIARIES OR ANY PERSON ACTING ON BEHALF
OF THE COMPANY AND ITS SUBSIDIARIES INCLUDING, WITHOUT LIMITATION, ANY DIRECTOR,
OFFICER, AGENT OR EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES HAS NOT, DIRECTLY
OR INDIRECTLY, WHILE ACTING ON BEHALF OF THE COMPANY AND ITS SUBSIDIARIES (I)
USED ANY CORPORATE FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR
OTHER UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY; (II) MADE ANY UNLAWFUL
PAYMENT TO FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO FOREIGN
OR DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS; (III) VIOLATED
ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR (IV)
MADE ANY OTHER UNLAWFUL PAYMENT.


(GG)         THE INFORMATION PROVIDED BY THE COMPANY AND THE TRUST PURSUANT TO
THIS PURCHASE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY DOES NOT, AS OF
THE DATE HEREOF, AND WILL NOT AS OF THE CLOSING DATE, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.


(HH)         EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A
MATERIAL ADVERSE EFFECT, (I) THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN AND ARE
IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS (AS DEFINED BELOW), (II) NONE
OF THE COMPANY, ANY OF ITS

11


--------------------------------------------------------------------------------





SUBSIDIARIES OR, TO THE BEST OF THE COMPANY’S KNOWLEDGE, ANY OTHER OWNERS OF ANY
OF THE REAL PROPERTIES CURRENTLY OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY, THE “PROPERTIES”) AT ANY TIME
OR ANY OTHER PARTY, HAS AT ANY TIME RELEASED (AS SUCH TERM IS DEFINED IN CERCLA
(AS DEFINED BELOW)) OR OTHERWISE DISPOSED OF HAZARDOUS MATERIALS (AS DEFINED
BELOW) ON, TO, IN, UNDER OR FROM THE PROPERTIES, (III) NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES HAS USED NOR INTENDS TO USE THE PROPERTIES OR ANY
SUBSEQUENTLY ACQUIRED PROPERTIES, OTHER THAN IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS, (IV) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF, OR HAS ANY KNOWLEDGE OF ANY OCCURRENCE OR CIRCUMSTANCE
WHICH, WITH NOTICE OR PASSAGE OF TIME OR BOTH, WOULD GIVE RISE TO A CLAIM UNDER
OR PURSUANT TO ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES, OR THEIR
RESPECTIVE ASSETS OR ARISING OUT OF THE CONDUCT OF THE COMPANY OR ITS
SUBSIDIARIES (V) NONE OF THE PROPERTIES ARE INCLUDED OR, TO THE BEST OF THE
COMPANY’S KNOWLEDGE, PROPOSED FOR INCLUSION ON THE NATIONAL PRIORITIES LIST
ISSUED PURSUANT TO CERCLA BY THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
OR, TO THE BEST OF THE COMPANY’S KNOWLEDGE, PROPOSED FOR INCLUSION ON ANY
SIMILAR LIST OR INVENTORY ISSUED PURSUANT TO ANY OTHER ENVIRONMENTAL LAW OR
ISSUED BY ANY OTHER GOVERNMENTAL ENTITY, (VI) NONE OF THE COMPANY, ANY OF ITS
SUBSIDIARIES OR AGENTS OR, TO THE BEST OF THE COMPANY’S KNOWLEDGE, ANY OTHER
PERSON OR ENTITY FOR WHOSE CONDUCT ANY OF THEM IS OR MAY BE HELD RESPONSIBLE,
HAS GENERATED, MANUFACTURED, REFINED, TRANSPORTED, TREATED, STORED, HANDLED,
DISPOSED, TRANSFERRED, PRODUCED OR PROCESSED ANY HAZARDOUS MATERIAL AT ANY OF
THE PROPERTIES, EXCEPT IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND
HAS NOT TRANSPORTED OR ARRANGED FOR THE TRANSPORT OF ANY HAZARDOUS MATERIAL FROM
THE PROPERTIES TO ANOTHER PROPERTY, EXCEPT IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, (VII) NO LIEN HAS BEEN IMPOSED ON THE PROPERTIES BY ANY
GOVERNMENTAL ENTITY IN CONNECTION WITH THE PRESENCE ON OR OFF SUCH PROPERTY OF
ANY HAZARDOUS MATERIAL OR WITH RESPECT TO AN ENVIRONMENTAL LAW, AND (VIII) NONE
OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF THE COMPANY’S
KNOWLEDGE, ANY OTHER PERSON OR ENTITY FOR WHOSE CONDUCT ANY OF THEM IS OR MAY BE
HELD RESPONSIBLE, HAS ENTERED INTO OR BEEN SUBJECT TO ANY CONSENT DECREE,
COMPLIANCE ORDER, OR ADMINISTRATIVE ORDER IN CONNECTION WITH AN ENVIRONMENTAL
LAW WITH RESPECT TO THE PROPERTIES OR ANY FACILITIES OR IMPROVEMENTS OR ANY
OPERATIONS OR ACTIVITIES THEREON.


(I)            AS USED HEREIN, “HAZARDOUS MATERIALS” SHALL INCLUDE, WITHOUT
LIMITATION, ANY FLAMMABLE MATERIALS, EXPLOSIVES, RADIOACTIVE MATERIALS,
HAZARDOUS MATERIALS, HAZARDOUS SUBSTANCES, HAZARDOUS WASTES, TOXIC SUBSTANCES OR
RELATED MATERIALS, ASBESTOS, PETROLEUM, PETROLEUM PRODUCTS AND ANY HAZARDOUS
MATERIAL AS DEFINED BY ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL LAW, STATUTE,
ORDINANCE, RULE OR REGULATION, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980, AS AMENDED, 42
U.S.C. §§ 9601-9675 (“CERCLA”), THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS
AMENDED, 49 U.S.C. §§ 5101 5127, THE RESOURCE CONSERVATION AND RECOVERY ACT, AS
AMENDED, 42 U.S.C. §§ 6901-6992K, THE EMERGENCY PLANNING AND COMMUNITY
RIGHT-TO-KNOW ACT OF 1986, 42 U.S.C. §§ 11001-11050, THE TOXIC SUBSTANCES
CONTROL ACT, 15 U.S.C. §§ 2601-2692, THE FEDERAL INSECTICIDE, FUNGICIDE AND
RODENTICIDE ACT, 7 U.S.C. §§ 136-136Y, THE CLEAN AIR ACT, 42 U.S.C. §§
7401-7642, THE CLEAN WATER ACT (FEDERAL WATER POLLUTION CONTROL ACT), 33 U.S.C.
§§ 1251-1387, THE SAFE DRINKING WATER ACT, 42 U.S.C. §§ 300F-300J-26, AND THE
OCCUPATIONAL SAFETY AND HEALTH ACT, 29 U.S.C. §§ 651-678, AND ANY ANALOGOUS
STATE LAWS, AS ANY OF THE ABOVE MAY BE AMENDED FROM TIME TO TIME AND IN THE
REGULATIONS PROMULGATED PURSUANT TO EACH OF THE FOREGOING (INCLUDING
ENVIRONMENTAL STATUTES AND LAWS

12


--------------------------------------------------------------------------------





NOT SPECIFICALLY DEFINED HEREIN) (INDIVIDUALLY, AN “ENVIRONMENTAL LAW” AND
COLLECTIVELY, THE “ENVIRONMENTAL LAWS”) OR BY ANY GOVERNMENTAL ENTITY.


(II)           IN THE ORDINARY COURSE OF ITS BUSINESS, THE COMPANY PERIODICALLY
REVIEWS THE EFFECT OF ENVIRONMENTAL LAWS ON THE BUSINESS, OPERATIONS AND
PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES, AND PERIODICALLY IDENTIFIES AND
EVALUATES ASSOCIATED COSTS AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY
CAPITAL OR OPERATING EXPENDITURES REQUIRED FOR CLEAN-UP, CLOSURE OF PROPERTIES
OR COMPLIANCE WITH ENVIRONMENTAL LAWS OR ANY PERMIT, LICENSE OR APPROVAL, ANY
RELATED CONSTRAINTS ON OPERATING ACTIVITIES AND ANY POTENTIAL LIABILITIES TO
THIRD PARTIES).  ON THE BASIS OF SUCH REVIEWS AND THE AMOUNT OF ITS ESTABLISHED
RESERVES, THE COMPANY HAS REASONABLY CONCLUDED THAT SUCH ASSOCIATED COSTS AND
LIABILITIES WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL
ADVERSE CHANGE.


5.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. THE PURCHASER
REPRESENTS AND `WARRANTS TO, AND AGREES WITH, THE COMPANY AND THE TRUST AS
FOLLOWS:


(A)           THE PURCHASER IS AWARE THAT THE PREFERRED SECURITIES HAVE NOT BEEN
AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR
SOLD WITHIN THE UNITED STATES OR TO “U.S. PERSONS” (AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT) EXCEPT IN ACCORDANCE WITH RULE 903 OF REGULATION S
UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


(B)           THE PURCHASER IS AN “ACCREDITED INVESTOR,” AS SUCH TERM IS DEFINED
IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT.


(C)           NEITHER THE PURCHASER, NOR ANY OF THE PURCHASER’S AFFILIATES, NOR
ANY PERSON ACTING ON THE PURCHASER’S OR THE PURCHASER’S AFFILIATE’S BEHALF HAS
ENGAGED, OR WILL ENGAGE, IN ANY FORM OF “GENERAL SOLICITATION OR GENERAL
ADVERTISING” (WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT) IN
CONNECTION WITH ANY OFFER OR SALE OF THE PREFERRED SECURITIES.


(D)           THE PURCHASER UNDERSTANDS AND ACKNOWLEDGES THAT (I) NO PUBLIC
MARKET EXISTS FOR ANY OF THE PREFERRED SECURITIES AND THAT IT IS UNLIKELY THAT A
PUBLIC MARKET WILL EVER EXIST FOR THE PREFERRED SECURITIES, (II) THE PURCHASER
IS PURCHASING THE PREFERRED SECURITIES FOR ITS OWN ACCOUNT, FOR INVESTMENT AND
NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION
THEREOF IN VIOLATION OF THE SECURITIES ACT OR OTHER APPLICABLE SECURITIES LAWS,
SUBJECT TO ANY REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS PROPERTY BE AT ALL
TIMES WITHIN ITS CONTROL AND SUBJECT TO ITS ABILITY TO RESELL SUCH PREFERRED
SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN EXEMPTION THEREFROM OR IN A TRANSACTION NOT SUBJECT
THERETO, AND THE PURCHASER AGREES TO THE LEGENDS AND TRANSFER RESTRICTIONS
APPLICABLE TO THE PREFERRED SECURITIES CONTAINED IN THE INDENTURE, AND (III) THE
PURCHASER HAS HAD THE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS AND
REQUEST ADDITIONAL INFORMATION FROM, THE COMPANY AND IS AWARE THAT IT MAY BE
REQUIRED TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE PREFERRED SECURITIES.


(E)           THE PURCHASER IS A COMPANY WITH LIMITED LIABILITY DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION IN WHICH IT IS ORGANIZED

13


--------------------------------------------------------------------------------





WITH ALL REQUISITE (I) POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THE
OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY, TO MAKE THE REPRESENTATIONS AND
WARRANTIES SPECIFIED HEREIN AND THEREIN AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREIN AND (II) RIGHT AND POWER TO PURCHASE THE PREFERRED
SECURITIES.


(F)            THIS PURCHASE AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE PURCHASER AND NO FILING WITH, OR AUTHORIZATION, APPROVAL,
CONSENT, LICENSE, ORDER REGISTRATION, QUALIFICATION OR DECREE OF, ANY
GOVERNMENTAL BODY, AGENCY OR COURT HAVING JURISDICTION OVER THE PURCHASER, OTHER
THAN THOSE THAT HAVE BEEN MADE OR OBTAINED, IS NECESSARY OR REQUIRED FOR THE
PERFORMANCE BY THE PURCHASER OF ITS OBLIGATIONS UNDER THIS PURCHASE AGREEMENT-OR
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN. THIS PURCHASE AGREEMENT DOES
NOT CONFLICT WITH ANY OTHER AGREEMENT TO WHICH THE PURCHASER IS A PARTY.


(G)           THE PURCHASER IS A “QUALIFIED PURCHASER” AS SUCH TERM IS DEFINED
IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT.


6.             COVENANTS AND AGREEMENTS OF THE COMPANY AND THE TRUST.  THE
COMPANY AND THE TRUST JOINTLY AND SEVERALLY AGREE WITH THE PURCHASER AS FOLLOWS:


(A)           DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT TO THE CLOSING
DATE, THE COMPANY AND THE TRUST SHALL USE THEIR BEST EFFORTS AND TAKE ALL ACTION
NECESSARY OR APPROPRIATE TO CAUSE THEIR REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 4 HEREOF TO BE TRUE AS OF THE CLOSING DATE, AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS PURCHASE AGREEMENT, AS IF MADE ON AND AS
OF THE CLOSING DATE.


(B)           NEITHER THE COMPANY NOR THE TRUST WILL, NOR WILL EITHER OF THEM
PERMIT ANY OF ITS AFFILIATES TO, NOR WILL EITHER OF THEM PERMIT ANY PERSON
ACTING ON ITS OR THEIR BEHALF (OTHER THAN THE PURCHASER) TO, RESELL ANY
PREFERRED SECURITIES THAT HAVE BEEN ACQUIRED BY ANY OF THEM.


(C)           NEITHER THE COMPANY NOR THE TRUST WILL, NOR WILL EITHER OF THEM
PERMIT ANY OF THEIR AFFILIATES OR ANY PERSON ACTING ON THEIR BEHALF TO, ENGAGE
IN ANY “DIRECTED SELLING EFFORTS” WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT WITH RESPECT TO THE PREFERRED SECURITIES.


(D)           NEITHER THE COMPANY NOR THE TRUST WILL, NOR WILL EITHER OF THEM
PERMIT ANY OF THEIR AFFILIATES OR ANY PERSON ACTING ON THEIR BEHALF TO, DIRECTLY
OR INDIRECTLY, MAKE OFFERS OR SALES OF ANY SECURITY, OR SOLICIT OFFERS TO BUY
ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE THE REGISTRATION OF ANY OF
THE PREFERRED SECURITIES UNDER THE SECURITIES ACT.


(E)           NEITHER THE COMPANY NOR THE TRUST WILL, NOR WILL EITHER OF THEM
PERMIT ANY OF ITS AFFILIATES OR ANY PERSON ACTING ON THEIR BEHALF TO, ENGAGE IN
ANY FORM OF “GENERAL SOLICITATION OR GENERAL ADVERTISING” (WITHIN THE MEANING OF
REGULATION D) IN CONNECTION WITH ANY OFFER OR SALE OF THE ANY OF THE PREFERRED
SECURITIES.


(F)            SO LONG AS ANY OF THE PREFERRED SECURITIES ARE OUTSTANDING, (I)
THE PREFERRED SECURITIES SHALL NOT BE LISTED ON A NATIONAL SECURITIES EXCHANGE
REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED IN A U.S. AUTOMATED
INTER-DEALER QUOTATION SYSTEM AND (II) NEITHER THE COMPANY NOR THE TRUST SHALL
BE AN OPEN-END INVESTMENT COMPANY, UNIT INVESTMENT TRUST OR

14


--------------------------------------------------------------------------------





FACE-AMOUNT CERTIFICATE COMPANY THAT IS, OR IS REQUIRED TO BE, REGISTERED UNDER
SECTION 8 OF THE INVESTMENT COMPANY ACT, AND, THE PREFERRED SECURITIES SHALL
OTHERWISE SATISFY THE ELIGIBILITY REQUIREMENTS OF RULE I44A(D)(3).


(G)           EACH OF THE COMPANY AND THE TRUST SHALL FURNISH TO (I) THE
HOLDERS, AND SUBSEQUENT HOLDERS OF THE PREFERRED SECURITIES, (II) TABERNA
CAPITAL MANAGEMENT, LLC (AT 450 PARK AVENUE, 23RD FLOOR, NEW YORK, NEW YORK
10022, OR SUCH OTHER ADDRESS AS DESIGNATED BY TABERNA CAPITAL MANAGEMENT, LLC)
AND (III) ANY BENEFICIAL OWNER OF THE PREFERRED SECURITIES REASONABLY IDENTIFIED
TO THE COMPANY AND THE TRUST (WHICH IDENTIFICATION MAY BE MADE BY EITHER SUCH
BENEFICIAL OWNER OR BY TABERNA CAPITAL MANAGEMENT, LLC), A DULY COMPLETED AND
EXECUTED CERTIFICATE IN THE FORM ATTACHED HERETO AS ANNEX F, INCLUDING THE
FINANCIAL STATEMENTS REFERENCED IN SUCH ANNEX, WHICH CERTIFICATE AND FINANCIAL
STATEMENTS SHALL BE SO FURNISHED BY THE COMPANY AND THE TRUST NOT LATER THAN
FORTY FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE COMPANY AND NOT LATER THAN NINETY (90) DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE COMPANY, PROVIDED HOWEVER THAT SUCH FINANCIAL
STATEMENTS MAY BE MADE AVAILABLE VIA ELECTRONIC DATA GATHERING ANALYSIS AND
RETRIEVAL (“EDGAR”).


(H)           EACH OF THE COMPANY AND THE TRUST WILL, DURING ANY PERIOD IN WHICH
IT IS NOT SUBJECT TO AND IN COMPLIANCE WITH SECTION 13 OR 15(D) OF THE EXCHANGE
ACT, OR IT IS NOT EXEMPT FROM SUCH REPORTING REQUIREMENTS PURSUANT TO AND IN
COMPLIANCE WITH RULE 12G3-2(B) UNDER THE EXCHANGE ACT, SHALL PROVIDE TO EACH
HOLDER OF THE PREFERRED SECURITIES AND TO EACH PROSPECTIVE PURCHASER (AS
DESIGNATED BY SUCH HOLDER) OF THE PREFERRED SECURITIES, UPON THE REQUEST OF SUCH
HOLDER OR PROSPECTIVE PURCHASER, ANY INFORMATION REQUIRED TO BE PROVIDED BY RULE
144A(D)(4) UNDER THE SECURITIES ACT. IF THE COMPANY AND THE TRUST ARE REQUIRED
TO REGISTER UNDER THE EXCHANGE ACT, SUCH REPORTS FILED IN COMPLIANCE WITH RULE
12G3-2(B) SHALL BE SUFFICIENT INFORMATION AS REQUIRED ABOVE. THIS COVENANT IS
INTENDED TO BE FOR THE BENEFIT OF THE PURCHASER, THE HOLDERS OF THE PREFERRED
SECURITIES, AND THE PROSPECTIVE PURCHASERS DESIGNATED BY THE PURCHASER AND SUCH
HOLDERS, FROM TIME TO TIME, OF THE PREFERRED SECURITIES.


(I)            NEITHER THE COMPANY NOR THE TRUST WILL, UNTIL ONE HUNDRED EIGHTY
(180) DAYS FOLLOWING THE CLOSING DATE, WITHOUT THE PURCHASER’S PRIOR WRITTEN
CONSENT, OFFER, SELL, CONTRACT TO SELL, GRANT ANY OPTION TO PURCHASE OR
OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, (I) ANY PREFERRED SECURITIES OR
OTHER SECURITIES SUBSTANTIALLY SIMILAR TO THE PREFERRED SECURITIES OTHER THAN AS
CONTEMPLATED BY THIS PURCHASE AGREEMENT OR (II) ANY OTHER SECURITIES CONVERTIBLE
INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY PREFERRED SECURITIES OR OTHER
SECURITIES SUBSTANTIALLY SIMILAR TO THE PREFERRED SECURITIES.


(J)            NEITHER THE COMPANY NOR THE TRUST WILL IDENTIFY ANY OF THE
INDEMNIFIED PARTIES (AS DEFINED BELOW) IN A PRESS RELEASE OR ANY OTHER PUBLIC
STATEMENT WITHOUT THE CONSENT OF SUCH INDEMNIFIED PARTY. FOR PURPOSES OF
CLARIFICATION, NONE OF THE COMPANY’S OR TRUST’S FINANCIAL STATEMENTS, PRESS
RELEASES OR OTHER STATEMENTS MAY DISCLOSE THE IDENTITY OF THE INDEMNIFIED
PARTIES, BUT MAY IDENTIFY THE TRUSTEE.


(K)           PURCHASER AND EACH SUCCESSOR TO PURCHASER’S INTEREST IN THE
PREFERRED SECURITIES IS GRANTED THE RIGHT UNDER THE INDENTURE AND AMENDED AND
RESTATED TRUST AGREEMENT TO REQUEST THE SUBSTITUTION OF NEW NOTES FOR ALL OR A
PORTION OF THE JUNIOR SUBORDINATED NOTES HELD BY THE TRUST. THE TRUST IS
REQUIRED UNDER THE TERMS OF THE INDENTURE AND AMENDED AND RESTATED

15


--------------------------------------------------------------------------------





TRUST AGREEMENT TO ACCEPT SUCH NEWLY ISSUED NOTES (THE “REPLACEMENT NOTES”) AND
SURRENDER A LIKE AMOUNT OF JUNIOR SUBORDINATED NOTES TO DEPOSITOR. THE
REPLACEMENT NOTES SHALL BEAR TERMS IDENTICAL TO THE JUNIOR SUBORDINATED NOTES
WITH THE SOLE EXCEPTION OF INTEREST PAYMENT DATES (AND CORRESPONDING REDEMPTION
DATE AND MATURITY DATE), WHICH WILL BE SPECIFIED BY PURCHASER OR APPLICABLE
SUCCESSOR. IN NO EVENT WILL THE INTEREST PAYMENT DATES (AND CORRESPONDING
REDEMPTION DATE AND MATURITY DATE) ON THE REPLACEMENT NOTES VARY BY MORE THAN
SIXTY (60) CALENDAR DAYS FROM THE ORIGINAL INTEREST PAYMENT DATES (AND
CORRESPONDING REDEMPTION DATE AND MATURITY DATE) UNDER THE JUNIOR SUBORDINATED
NOTES.

Each of the Company and the Trust acknowledges and agrees that, to the extent of
the principal amount of the Replacement Notes issued to the Trust under the
Indenture, Purchaser (and each successor to Purchaser’s interest in the
Preferred Securities) will require the Trust to issue a new series of Preferred
Securities having a principal amount related to the principal amount of the
Replacement Notes (the “Replacement Securities”) to designated holders of
Preferred Securities, provided that any such Replacement Securities, and any
distributions from the Trust to the holders of Replacement Securities, must
relate solely to the Trust’s interest in the Replacement Notes and in no event
will the Preferred Securities other than the Replacement Securities share in the
returns from any Replacement Notes. The Replacement Securities shall have
payment dates (and corresponding redemption date and maturity date) that relate
to the Replacement Notes.

Each of the Company and the Trust agrees to cooperate with all reasonable
requests of Purchaser in connection with any of the foregoing, provided that no
action requested of the Company or the Trust in connection with such cooperation
shall materially increase the obligations or materially decrease the rights of
the Company pursuant to such documents.


7.             PAYMENT OF EXPENSES.  THE COMPANY, AS DEPOSITOR OF THE TRUST,
AGREES TO PAY ALL COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF THE
OBLIGATIONS OF THE COMPANY AND THE TRUST UNDER THIS PURCHASE AGREEMENT, WHETHER
OR NOT THE TRANSACTIONS CONTEMPLATED HEREIN ARE CONSUMMATED OR THIS PURCHASE
AGREEMENT IS TERMINATED, INCLUDING ALL COSTS AND EXPENSES INCIDENT TO (I) THE
AUTHORIZATION, ISSUANCE, SALE AND DELIVERY OF THE PREFERRED SECURITIES AND ANY
TAXES PAYABLE IN CONNECTION THEREWITH; (II) THE FEES AND EXPENSES OF THE
COUNSEL, THE ACCOUNTANTS AND ANY OTHER EXPERTS OR ADVISORS RETAINED BY THE
COMPANY OR THE TRUST; (III) THE FEES AND ALL REASONABLE EXPENSES OF THE PROPERTY
TRUSTEE, THE DELAWARE TRUSTEE, THE INDENTURE TRUSTEE AND ANY OTHER TRUSTEE OR
PAYING AGENT APPOINTED UNDER THE OPERATIVE DOCUMENTS, INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL FOR SUCH TRUSTEES, WHICH FEES SHALL NOT EXCEED A $2,000
ACCEPTANCE FEE, $3,500 FOR THE FEES AND EXPENSES OF RICHARDS, LAYTON & FINGER,
P.A., SPECIAL DELAWARE COUNSEL RETAINED BY THE DELAWARE TRUSTEE IN CONNECTION
WITH THE CLOSING, AND $4,000 IN ADMINISTRATIVE FEES ANNUALLY; AND (IV) $50,000
FOR THE FEES AND EXPENSES OF BROWN RAYSMAN MILLSTEIN FELDER & STEINER LLP,
SPECIAL COUNSEL RETAINED BY TABERNA CAPITAL MANAGEMENT, LLC.

If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by either the Company or the Trust is not satisfied, because this
Purchase Agreement is terminated pursuant to Section 9 or because of any
failure, refusal or inability on the part of the Company or the Trust to perform
all obligations and satisfy all conditions on its part to be performed or
satisfied hereunder other than by reason of a default by the Purchaser, the
Company will reimburse the

16


--------------------------------------------------------------------------------


Purchaser upon demand for all reasonable out-of-pocket expenses (including the
fees and expenses of each of the Purchaser’s counsel specified in subparagraphs
(v) and (vi) of the immediately preceding paragraph) that shall have been
incurred by the Purchaser in connection with the proposed purchase and sale of
the Preferred Securities. The Company shall not in any event be liable to the
Purchaser for the loss of anticipated profits from the transactions contemplated
by this Purchase Agreement.


8.             INDEMNIFICATION.  (A)  THE SELLERS AGREE, JOINTLY AND SEVERALLY,
TO INDEMNIFY AND HOLD HARMLESS THE PURCHASER, THE PURCHASER’S AFFILIATES,
TABERNA CAPITAL MANAGEMENT, LLC, TABERNA SECURITIES, LLC, AND THEIR RESPECTIVE
AFFILIATES, AND BEAR, STEARNS SECURITIES CORP. (COLLECTIVELY, THE “INDEMNIFIED
PARTIES”) EACH PERSON, IF ANY, WHO CONTROLS ANY OF THE INDEMNIFIED PARTIES
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT, AND THE
INDEMNIFIED PARTIES’ RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AND
EACH PERSON, IF ANY, WHO CONTROLS THE INDEMNIFIED PARTIES WITHIN THE MEANING OF
THE SECURITIES ACT, OR THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”) AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR
SEVERAL, TO WHICH THE INDEMNIFIED PARTIES MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE STATUTORY LAW OR
REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES
OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON
(I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY INFORMATION OR DOCUMENTS FURNISHED OR MADE AVAILABLE TO THE
PURCHASER BY OR ON BEHALF OF THE COMPANY, (II) THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, (III) THE BREACH OR ALLEGED BREACH
OF ANY REPRESENTATION, WARRANTY, OR AGREEMENT OF EITHER SELLER CONTAINED HEREIN,
OR (IV) THE EXECUTION AND DELIVERY BY THE COMPANY AND/OR THE TRUST OF THIS
PURCHASE AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS AND/OR THE
CONSUMMATION BY THE COMPANY AND/OR THE TRUST OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND AGREES TO REIMBURSE EACH SUCH INDEMNIFIED PARTY, AS
INCURRED, FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION. THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY
LIABILITY WHICH THE COMPANY OR THE TRUST MAY OTHERWISE HAVE.


(B)           THE COMPANY AGREES TO INDEMNIFY THE TRUST AGAINST ALL LOSS,
LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER DUE FROM THE TRUST UNDER
PARAGRAPH (A) ABOVE.


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION
8 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS
SECTION 8, PROMPTLY NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT
THEREOF; BUT THE FAILURE SO TO NOTIFY THE INDEMNIFYING PARTY (I) WILL NOT
RELIEVE THE INDEMNIFYING PARTY FROM LIABILITY UNDER PARAGRAPH (A) ABOVE UNLESS
AND TO THE EXTENT THAT SUCH FAILURE RESULTS IN THE FORFEITURE BY THE
INDEMNIFYING PARTY OF MATERIAL RIGHTS AND DEFENSES AND (II) WILL NOT, IN ANY
EVENT, RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATIONS TO ANY INDEMNIFIED
PARTY OTHER THAN THE INDEMNIFICATION OBLIGATION PROVIDED IN PARAGRAPH (A) ABOVE.
PURCHASER SHALL BE ENTITLED TO APPOINT COUNSEL TO REPRESENT THE INDEMNIFIED
PARTY IN ANY ACTION FOR WHICH INDEMNIFICATION IS SOUGHT. AN INDEMNIFYING PARTY
MAY PARTICIPATE AT ITS OWN EXPENSE IN THE DEFENSE OF ANY SUCH ACTION; PROVIDED,
THAT COUNSEL TO THE INDEMNIFYING PARTY SHALL NOT (EXCEPT WITH THE CONSENT OF THE
INDEMNIFIED PARTY) ALSO BE COUNSEL TO THE INDEMNIFIED PARTY. IN NO EVENT SHALL
THE INDEMNIFYING PARTIES BE LIABLE FOR FEES AND EXPENSES OF

17


--------------------------------------------------------------------------------





MORE THAN ONE COUNSEL (IN ADDITION TO ANY LOCAL COUNSEL) SEPARATE FROM THEIR OWN
COUNSEL FOR ALL INDEMNIFIED PARTIES IN CONNECTION WITH ANY ONE ACTION OR
SEPARATE BUT SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION ARISING OUT OF
THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES, UNLESS AN INDEMNIFIED PARTY
BELIEVES THAT ITS INTERESTS ARE NOT ALIGNED WITH THE INTERESTS OF ANOTHER
INDEMNIFIED PARTY OR THAT A CONFLICT OF INTEREST MIGHT RESULT. AN INDEMNIFYING
PARTY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTIES,
SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTIES
ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM, ACTION, SUIT OR PROCEEDING)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING.


9.             TERMINATION; REPRESENTATIONS AND INDEMNITIES TO SURVIVE.  THIS
PURCHASE AGREEMENT SHALL BE SUBJECT TO TERMINATION IN THE ABSOLUTE DISCRETION OF
THE PURCHASER, BY NOTICE GIVEN TO THE COMPANY AND THE TRUST PRIOR TO DELIVERY OF
AND PAYMENT FOR THE PREFERRED SECURITIES, IF PRIOR TO SUCH TIME (I) A
DOWNGRADING SHALL HAVE OCCURRED IN THE RATING ACCORDED THE COMPANY’S DEBT
SECURITIES OR PREFERRED STOCK BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING
ORGANIZATION,” AS THAT TERM IS USED BY THE COMMISSION IN RULE
15C3-1(C)(2)(VI)(F) UNDER THE EXCHANGE ACT, OR SUCH ORGANIZATION SHALL HAVE
PUBLICLY ANNOUNCED THAT IT HAS UNDER SURVEILLANCE OR REVIEW, WITH POSSIBLE
NEGATIVE IMPLICATIONS, ITS RATING OF THE COMPANY’S DEBT SECURITIES OR PREFERRED
STOCK, (II) THE TRUST SHALL BE UNABLE TO SELL AND DELIVER TO THE PURCHASER AT
LEAST $25,000,000 STATED LIQUIDATION VALUE OF PREFERRED SECURITIES, (III) A
SUSPENSION OR MATERIAL LIMITATION IN TRADING IN SECURITIES GENERALLY SHALL HAVE
OCCURRED ON THE NEW YORK STOCK EXCHANGE, (IV) A SUSPENSION OR MATERIAL
LIMITATION IN TRADING IN ANY OF THE COMPANY’S SECURITIES SHALL HAVE OCCURRED ON
THE EXCHANGE OR QUOTATION SYSTEM UPON WHICH THE COMPANY’ SECURITIES ARE TRADED,
IF ANY, (V) A GENERAL MORATORIUM ON COMMERCIAL BUSINESS ACTIVITIES SHALL HAVE
BEEN DECLARED EITHER BY FEDERAL OR APPLICABLE STATE AUTHORITIES OR (VI) THERE
SHALL HAVE OCCURRED ANY OUTBREAK OR ESCALATION OF HOSTILITIES, OR DECLARATION BY
THE UNITED STATES OF A NATIONAL EMERGENCY OR WAR OR OTHER CALAMITY OR CRISIS THE
EFFECT OF WHICH ON FINANCIAL MARKETS IS SUCH AS TO MAKE IT, IN THE PURCHASER’S
JUDGMENT, IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR DELIVERY
OF THE PREFERRED SECURITIES. THE RESPECTIVE AGREEMENTS, REPRESENTATIONS,
WARRANTIES, INDEMNITIES AND OTHER STATEMENTS OF THE COMPANY AND THE TRUST OR
THEIR RESPECTIVE OFFICERS OR TRUSTEES AND OF THE PURCHASER SET FORTH IN OR MADE
PURSUANT TO THIS PURCHASE AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT,
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE PURCHASER, THE
COMPANY OR THE TRUST OR ANY OF THE THEIR RESPECTIVE OFFICERS, DIRECTORS,
TRUSTEES OR CONTROLLING PERSONS, AND WILL SURVIVE DELIVERY OF AND PAYMENT FOR
THE PREFERRED SECURITIES. THE PROVISIONS OF SECTIONS 7 AND 8 SHALL SURVIVE THE
TERMINATION OR CANCELLATION OF THIS PURCHASE AGREEMENT.


10.           AMENDMENTS.  THIS PURCHASE AGREEMENT MAY NOT BE MODIFIED, AMENDED,
ALTERED OR SUPPLEMENTED, EXCEPT UPON THE EXECUTION AND DELIVERY OF A WRITTEN
AGREEMENT BY EACH OF THE PARTIES HERETO.


11.           NOTICES.


(A)           ANY COMMUNICATION SHALL BE GIVEN BY LETTER OR FACSIMILE, IN THE
CASE OF NOTICES TO THE TRUST, TO IT AT:

18


--------------------------------------------------------------------------------




Bresler & Reiner Statutory Trust II

c/o Bresler & Reiner, Inc.

11200 Rockville Pike, Suite 502

Rockville, MD 20852

Facsimile: (301) 945-4301

Attention: Darryl M. Edelstein

in the case of notices to the Company, to it at:

Bresler & Reiner, Inc.

11200 Rockville Pike, Suite 502

Rockville, MD 20852

Facsimile: (301) 945-4301

Attention: Sidney M. Bresler

,or other address as the Trust or Company shall designate for such purpose in a
notice to the Purchaser,

and in the case of notices to the Purchaser, all communications hereunder shall
be in writing and effective only on receipt, and, if sent to the Purchaser,
shall be mailed, delivered by hand or courier or sent by facsimile and confirmed
to the Purchaser at:

Bear, Stearns & Co. Inc.

c/o Taberna Capital Management, LLC

450 Park Avenue, 23rd Floor

New York, New York 10022

Facsimile: (215) 735-1499

Attention: Thomas Bogal

,or other address as the Purchaser shall designate for such purpose in a notice
to the Company and the Trust,

with a copy to:

Brown Raysman Millstein Felder & Steiner LLP

900 Third Avenue

New York, New York 10022

Facsimile: (212) 895-2900

Attention: Dino Fazlibegu

(b)                                 Any such communication shall take effect, in
the case of a letter, at the time of delivery and in the case of facsimile, at
the time of dispatch.

(c)                                  Any communication not by facsimile shall be
confirmed by letter but failure to send or receive the letter of confirmation
shall not invalidate the original communication.

19


--------------------------------------------------------------------------------




12.           Successors and Assigns.  This Purchase Agreement will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing expressed or mentioned in this
Purchase Agreement is intended or shall be construed to give any person other
than the parties hereto and the affiliates, directors, officers, employees,
agents and controlling persons referred to in Section 8 hereof and their
successors, assigns, heirs and legal representatives, any right or obligation
hereunder. None of the rights or obligations of the Company or the Trust under
this Purchase Agreement may be assigned, whether by operation of law or
otherwise, without the Purchaser’s prior written consent; however, the Company
may consolidate with or merge into another Person or convey, transfer, or lease
its properties and assets substantially as an entirety to any Person without the
Purchaser’s prior written consent, provided that the entity formed by such
consolidation or into which the Company is merged or the Person that acquired by
conveyance or transfer, or that leases, the properties, and assets of the
Company substantially as an entirety shall (i) be an entity organized and
existing under the laws of the United States of America or any State or
Territory thereof or the District of Columbia and (ii) expressly assume the due
and punctual payment of the principal of and any premium and interest on the
Junior Subordinated Notes and the performance of every covenant of this Purchase
Agreement on the part of the Company to be performed or observed. The rights and
obligations of the Purchaser under this Purchase Agreement may be assigned by
the Purchaser without the Company’s or the Trust’s consent; provided that the
assignee assumes the obligations of the Purchaser under this Purchase Agreement.

 


13.           APPLICABLE LAW.  THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).


14.           SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE
AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK,
IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF
MANHATTAN). BY EXECUTION AND DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY
ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
PURCHASE AGREEMENT.


15.           COUNTERPARTS AND FACSIMILE.  THIS PURCHASE AGREEMENT MAY BE
EXECUTED BY ANY ONE OR MORE OF THE PARTIES HERETO IN ANY NUMBER OF COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS PURCHASE AGREEMENT MAY BE
EXECUTED BY ANY ONE OR MORE OF THE PARTIES HERETO BY FACSIMILE.

20


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THIS PURCHASE AGREEMENT HAS BEEN ENTERED INTO AS OF THE DATE
FIRST WRITTEN ABOVE.

BRESLER & REINER, INC.

 

 

 

 

 

By:

/s/ SIDNEY M. BRESLER

 

 

 

Name: Sidney M. Bresler

 

 

Title: CEO

 

 

 

 

 

 

 

BRESLER & REINER STATUTORY TRUST II

 

 

 

By:

Bresler & Reiner, Inc., as Depositor

 

 

 

 

 

 

 

 

By:

/s/ SIDNEY M. BRESLER

 

 

 

 

Name: Sidney M. Bresler

 

 

 

Title: CEO

 

 

 

 

 

 

 

BEAR, STEARNS & CO. INC.

 

 

 

 

 

By:

/s/ THOMAS S. DUNSTAN

 

 

 

Name: Thomas S. Dunstan

 

 

Title: Senior Managing Director

 

21


--------------------------------------------------------------------------------


SCHEDULE 1

List of Significant Subsidiaries

1


--------------------------------------------------------------------------------


ANNEX A-I

Pursuant to Section 3(c)(i) of the Purchase Agreement, counsel for the Company,
shall deliver an opinion to the effect that:


(I)            THE COMPANY AND EACH SIGNIFICANT SUBSIDIARY IS VALIDLY EXISTING
AS A CORPORATION OR OTHER ORGANIZATION IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION IN WHICH IT IS CHARTERED OR ORGANIZED; EACH OF THE COMPANY AND THE
SIGNIFICANT SUBSIDIARIES HAS FULL CORPORATE POWER AND AUTHORITY TO OWN OR LEASE
ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS SUCH BUSINESS IS CURRENTLY
CONDUCTED IN ALL MATERIAL RESPECTS; ALL OUTSTANDING SHARES OF CAPITAL STOCK OF
THE SIGNIFICANT SUBSIDIARIES HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, AND
ARE FULLY PAID AND NONASSESSABLE AND OWNED OF RECORD AND BENEFICIALLY, DIRECTLY
OR INDIRECTLY BY THE COMPANY; THE COMPANY HAS CORPORATE POWER AND AUTHORITY TO
(I) EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE OPERATIVE
DOCUMENTS TO WHICH IT IS A PARTY AND (III) ISSUE AND PERFORM ITS OBLIGATIONS
UNDER THE NOTES;


(II)           NEITHER THE ISSUE AND SALE OF THE COMMON SECURITIES, THE
PREFERRED SECURITIES OR THE JUNIOR SUBORDINATED NOTES, NOR THE PURCHASE BY THE
TRUST OF THE JUNIOR SUBORDINATED NOTES, NOR THE EXECUTION AND DELIVERY OF AND
COMPLIANCE WITH THE OPERATIVE DOCUMENTS BY THE COMPANY OR THE TRUST NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY WILL CONSTITUTE A BREACH
OR VIOLATION OF THE TRUST AGREEMENT OR THE CHARTER OR BY-LAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS OF THE COMPANY;


(III)          THE TRUST AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE COMPANY AND DULY EXECUTED AND DELIVERED BY THE ADMINISTRATIVE
TRUSTEES;


(IV)          THE INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY AND, ASSUMING IT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE INDENTURE TRUSTEE, CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY;


(V)           THE JUNIOR SUBORDINATED NOTES HAVE BEEN DULY AUTHORIZED AND
EXECUTED BY THE COMPANY AND DELIVERED TO THE INDENTURE TRUSTEE FOR
AUTHENTICATION IN ACCORDANCE WITH THE INDENTURE AND, WHEN AUTHENTICATED IN
ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE AND DELIVERED TO THE TRUST
AGAINST PAYMENT THEREFOR, WILL CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS
OF THE COMPANY ENTITLED TO THE BENEFITS OF THE INDENTURE AND ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY;


(VI)          THE TRUST IS NOT, AND, FOLLOWING THE ISSUANCE OF THE PREFERRED
SECURITIES AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
OPERATIVE DOCUMENTS AND THE APPLICATION OF THE PROCEEDS THEREFROM, THE TRUST
WILL NOT BE, AN

A-I-1


--------------------------------------------------------------------------------





“INVESTMENT COMPANY” OR AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY,” IN
EACH CASE WITHIN THE MEANING OF SECTION 3(A) OF THE INVESTMENT COMPANY ACT;


(VII)         ASSUMING THE TRUTH AND ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER IN THE PURCHASE AGREEMENT, IT IS NOT NECESSARY IN
CONNECTION WITH THE OFFER, SALE AND DELIVERY OF THE COMMON SECURITIES, THE
PREFERRED SECURITIES AND THE JUNIOR SUBORDINATED NOTES TO REGISTER THE SAME
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, UNDER THE CIRCUMSTANCES
CONTEMPLATED IN THE PURCHASE AGREEMENT AND THE TRUST AGREEMENT, OR TO REQUIRE
QUALIFICATION OF THE INDENTURE UNDER THE TRUST INDENTURE ACT OF 1939, AS
AMENDED;


(VIII)        THE PURCHASE AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH OF THE COMPANY AND THE TRUST AND CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE COMPANY AND THE TRUST ENFORCEABLE AGAINST THE
COMPANY AND THE TRUST IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND TO GENERAL PRINCIPLES OF EQUITY;


(IX)           NEITHER THE COMPANY NOR ANY OF ITS “AFFILIATES” (AS DEFINED IN
RULE 501(B) OF REGULATION D UNDER THE SECURITIES ACT (“REGULATION D”) HAS
DIRECTLY OR INDIRECTLY, MADE OFFERS OR SALES OF ANY SECURITY, OR SOLICITED
OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE THE
REGISTRATION OF ANY OF THE NOTES, THE PREFERRED SECURITIES OR THE COMMON
SECURITIES BEING ISSUED PURSUANT TO THIS TRANSACTION UNDER THE SECURITIES ACT,
ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE
MEANING OF REGULATION D) IN CONNECTION WITH ANY OFFER OR SALE OF ANY OF THE
SECURITIES, OR ENGAGED, NOR WILL ENGAGE, IN ANY “DIRECTED SELLING EFFORTS”
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT WITH RESPECT TO THE
SECURITIES;


(X)            NEITHER THE COMPANY, THE TRUST, NOR ANY SIGNIFICANT SUBSIDIARIES
OF THE COMPANY IS IN BREACH OR VIOLATION OF, OR DEFAULT UNDER, WITH OR WITHOUT
NOTICE OR LAPSE OF TIME OR BOTH, ITS ARTICLES OF INCORPORATION OR CHARTER,
BY-LAWS OR OTHER GOVERNING DOCUMENTS (INCLUDING WITHOUT LIMITATION, THE TRUST
AGREEMENT); THE EXECUTION, DELIVERY AND PERFORMANCE OF THE OPERATIVE DOCUMENTS
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT
AND THE OPERATIVE DOCUMENTS DO NOT AND WILL NOT (A) RESULT IN THE CREATION OR
IMPOSITION OF ANY MATERIAL LIEN, CLAIM, CHARGE, ENCUMBRANCE OR RESTRICTION UPON
ANY PROPERTY OR ASSETS OF THE COMPANY OR THE SIGNIFICANT SUBSIDIARIES, OR (B)
CONFLICT WITH, CONSTITUTE A MATERIAL BREACH OR VIOLATION OF, OR CONSTITUTE A
MATERIAL DEFAULT UNDER, WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH, ANY OF
THE TERMS, PROVISIONS OR CONDITIONS OF (X) THE ARTICLES OF INCORPORATION OR
CHARTER, BY-LAWS OR OTHER GOVERNING DOCUMENTS OF THE COMPANY OR ITS SIGNIFICANT
SUBSIDIARIES, OR (Y) TO THE BEST OF OUR KNOWLEDGE, ANY MATERIAL CONTRACT,
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN OR CREDIT AGREEMENT, NOTE, LEASE,
FRANCHISE, LICENSE OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR
ITS SIGNIFICANT SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR
RESPECTIVE PROPERTIES MAY BE BOUND OR (Z) ANY ORDER, DECREE, JUDGMENT,
FRANCHISE, LICENSE, PERMIT, RULE OR REGULATION OF ANY COURT, ARBITRATOR,
GOVERNMENT, OR GOVERNMENTAL AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN,
KNOWN TO US HAVING JURISDICTION OVER THE COMPANY OR ITS SIGNIFICANT SUBSIDIARIES
OR ANY OF THEIR

A-I-2


--------------------------------------------------------------------------------





RESPECTIVE PROPERTIES WHICH, IN THE CASE OF EACH OF (A) OR (B) ABOVE, IS
MATERIAL TO THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES ON A CONSOLIDATED
BASIS;


(XI)           EXCEPT FOR FILINGS, REGISTRATIONS OR QUALIFICATIONS THAT MAY BE
REQUIRED BY APPLICABLE SECURITIES LAWS, NO AUTHORIZATION, APPROVAL, CONSENT OR
ORDER OF, OR FILING, REGISTRATION OR QUALIFICATION WITH, ANY PERSON (INCLUDING,
WITHOUT LIMITATION, ANY COURT, GOVERNMENTAL BODY OR AUTHORITY) IS REQUIRED UNDER
THE LAWS OF THE STATE OF DELAWARE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE OPERATIVE DOCUMENTS IN CONNECTION WITH THE OFFER AND SALE OF
THE SECURITIES AS CONTEMPLATED BY THE OPERATIVE DOCUMENTS;


(XII)          (A) NO ACTION, SUIT OR PROCEEDING AT LAW OR IN EQUITY IS PENDING
OR THREATENED TO WHICH THE COMPANY, THE TRUST OR THE SIGNIFICANT SUBSIDIARIES
ARE OR MAY BE A PARTY, AND (B) NO ACTION, SUIT OR PROCEEDING IS PENDING OR
THREATENED AGAINST OR AFFECTING THE COMPANY, THE TRUST OR THE SIGNIFICANT
SUBSIDIARIES OR ANY OF THEIR PROPERTIES, BEFORE OR BY ANY COURT OR GOVERNMENTAL
OFFICIAL, COMMISSION, BOARD OR OTHER ADMINISTRATIVE AGENCY, AUTHORITY OR BODY,
OR ANY ARBITRATOR, WHEREIN AN UNFAVORABLE DECISION, RULING OR FINDING COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE DOCUMENTS OR THE ISSUANCE AND
SALE OF THE COMMON SECURITIES, OR THE PREFERRED SECURITIES AS CONTEMPLATED
THEREIN OR THE CONDITION (FINANCIAL OR OTHERWISE), EARNINGS, AFFAIRS, BUSINESS,
OR RESULTS OF OPERATIONS OF THE COMPANY, THE TRUST AND THE SIGNIFICANT
SUBSIDIARIES ON A CONSOLIDATED BASIS; AND

 

A-I-3


--------------------------------------------------------------------------------


ANNEX A-II

Pursuant to Section 3(c)(ii) of the Purchase Agreement, General Counsel for the
Company shall deliver an opinion, or the Company shall provide an Officers’
Certificate, to the effect that:


(I)            ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH
SIGNIFICANT SUBSIDIARY ARE OWNED OF RECORD BY THE COMPANY, AND THE ISSUANCE OF
THE PREFERRED SECURITIES AND THE COMMON SECURITIES IS NOT SUBJECT TO ANY
CONTRACTUAL PREEMPTIVE RIGHTS KNOWN TO SUCH [COUNSEL/OFFICER];


(II)           NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF ANY COURT OR
GOVERNMENTAL ENTITY IS REQUIRED FOR THE ISSUE AND SALE OF THE COMMON SECURITIES,
THE PREFERRED SECURITIES OR THE JUNIOR SUBORDINATED NOTES, THE PURCHASE BY THE
TRUST OF THE JUNIOR SUBORDINATED NOTES, THE EXECUTION AND DELIVERY OF AND
COMPLIANCE WITH THE OPERATIVE DOCUMENTS BY THE COMPANY OR THE TRUST OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN THE OPERATIVE DOCUMENTS, EXCEPT
SUCH APPROVALS (SPECIFIED IN SUCH [OPINION/CERTIFICATE]) AS HAVE BEEN OBTAINED;


(III)          TO THE KNOWLEDGE OF SUCH [COUNSEL/OFFICER], THERE IS NO ACTION,
SUIT OR PROCEEDING BEFORE OR BY ANY GOVERNMENT, GOVERNMENTAL INSTRUMENTALITY,
ARBITRATOR OR COURT, DOMESTIC OR FOREIGN, NOW PENDING OR THREATENED AGAINST OR
AFFECTING THE TRUST OR THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY THAT COULD
ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
OPERATIVE DOCUMENTS OR COULD HAVE A MATERIAL ADVERSE EFFECT;


(IV)          THE EXECUTION, DELIVERY AND PERFORMANCE OF THE OPERATIVE
DOCUMENTS, AS APPLICABLE, BY THE COMPANY AND THE TRUST AND THE CONSUMMATION BY
THE COMPANY AND THE TRUST OF THE TRANSACTIONS CONTEMPLATED BY THE OPERATIVE
DOCUMENTS, AS APPLICABLE, (I) WILL NOT RESULT IN ANY VIOLATION OF THE CHARTER OR
BYLAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF THE COMPANY, THE CHARTER OR BYLAWS
OR SIMILAR ORGANIZATIONAL DOCUMENTS OF THE COMPANY’S SUBSIDIARIES, THE TRUST
AGREEMENT OR THE CERTIFICATE OF TRUST OF THE TRUST, AND (II) WILL NOT CONFLICT
WITH, OR RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE
A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN, CHARGE AND ENCUMBRANCE UPON ANY ASSETS OR PROPERTIES OF THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY UNDER, (A) ANY AGREEMENT, INDENTURE, MORTGAGE OR
INSTRUMENT THAT THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY IS A
PARTY TO OR BY WHICH IT MAY BE BOUND OR TO WHICH ANY OF ITS ASSETS OR PROPERTIES
MAY BE SUBJECT, OR (B) ANY EXISTING APPLICABLE LAW, RULE OR ADMINISTRATIVE
REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY OR AUTHORITY HAVING JURISDICTION
OVER THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY OR ANY OF THEIR
RESPECTIVE ASSETS OR PROPERTIES, EXCEPT IN CASE OF (II), WHERE ANY SUCH
VIOLATION, CONFLICT, BREACH, DEFAULT, LIEN, CHARGE OR ENCUMBRANCE, WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE ASSETS, PROPERTIES, BUSINESS, RESULTS OF
OPERATIONS OR FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS
WHOLE.

A-II-1


--------------------------------------------------------------------------------


ANNEX B

Pursuant to Section 3(d) of the Purchase Agreement, special tax counsel for the
Purchaser, shall deliver an opinion to the effect that:

It is our opinion that, under current law and assuming the performance of the
Operative Documents in accordance with the terms described therein, the
Subordinated Debt Securities will be treated for United States federal income
tax purposes as indebtedness of the Company. It is our opinion that the Trust
will be classified as a grantor trust and not as an association or publicly
traded partnership taxable as a corporation.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

B-1


--------------------------------------------------------------------------------


ANNEX C

Pursuant to Section 3(e) of the Purchase Agreement, Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, shall deliver an
opinion to the effect that:


(I)            THE TRUST HAS BEEN DULY CREATED AND IS VALIDLY EXISTING IN GOOD
STANDING AS A STATUTORY TRUST UNDER THE DELAWARE STATUTORY TRUST ACT, AND ALL
FILINGS REQUIRED UNDER THE LAWS OF THE STATE OF DELAWARE WITH RESPECT TO THE
CREATION AND VALID EXISTENCE OF THE TRUST AS A STATUTORY TRUST HAVE BEEN MADE;


(II)           UNDER THE DELAWARE STATUTORY TRUST ACT AND THE TRUST AGREEMENT,
THE TRUST HAS THE TRUST POWER AND AUTHORITY (A) TO OWN PROPERTY AND CONDUCT ITS
BUSINESS, ALL AS DESCRIBED IN THE TRUST AGREEMENT, (B) TO EXECUTE AND DELIVER,
AND TO PERFORM ITS OBLIGATIONS UNDER, EACH OF THE PURCHASE AGREEMENT, THE COMMON
SECURITIES SUBSCRIPTION AGREEMENT, THE JUNIOR SUBORDINATED NOTE PURCHASE
AGREEMENT AND THE PREFERRED SECURITIES AND THE COMMON SECURITIES AND (C) TO
PURCHASE AND HOLD THE JUNIOR SUBORDINATED NOTES;


(III)          UNDER THE DELAWARE STATUTORY TRUST ACT, THE CERTIFICATE ATTACHED
TO THE TRUST AGREEMENT AS EXHIBIT C IS AN APPROPRIATE FORM OF CERTIFICATE TO
EVIDENCE OWNERSHIP OF THE PREFERRED SECURITIES; THE PREFERRED SECURITIES HAVE
BEEN DULY AUTHORIZED BY THE TRUST AGREEMENT AND, WHEN ISSUED AND DELIVERED
AGAINST PAYMENT OF THE CONSIDERATION AS SET FORTH IN THE PURCHASE AGREEMENT, THE
PREFERRED SECURITIES WILL BE VALIDLY ISSUED AND (SUBJECT TO THE QUALIFICATIONS
SET FORTH IN THIS PARAGRAPH) FULLY PAID AND NONASSESSABLE AND WILL REPRESENT
UNDIVIDED BENEFICIAL INTERESTS IN THE ASSETS OF THE TRUST; THE HOLDERS OF THE
PREFERRED SECURITIES WILL BE ENTITLED TO THE BENEFITS OF THE TRUST AGREEMENT
AND, AS BENEFICIAL OWNERS OF THE TRUST, WILL BE ENTITLED TO THE SAME LIMITATION
OF PERSONAL LIABILITY EXTENDED TO STOCKHOLDERS OF PRIVATE CORPORATIONS FOR
PROFIT ORGANIZED UNDER THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE; AND
SUCH COUNSEL MAY NOTE THAT THE HOLDERS OF THE PREFERRED SECURITIES MAY BE
OBLIGATED, PURSUANT TO THE TRUST AGREEMENT, TO (A) PROVIDE INDEMNITY AND/OR
SECURITY IN CONNECTION WITH AND PAY TAXES OR GOVERNMENTAL CHARGES ARISING FROM
TRANSFERS OR EXCHANGES OF PREFERRED SECURITIES CERTIFICATES AND THE ISSUANCE OF
REPLACEMENT PREFERRED SECURITIES CERTIFICATES AND (B) PROVIDE SECURITY OR
INDEMNITY IN CONNECTION WITH REQUESTS OF OR DIRECTIONS TO THE PROPERTY TRUSTEE
TO EXERCISE ITS RIGHTS AND REMEDIES UNDER THE TRUST AGREEMENT;


(IV)          THE COMMON SECURITIES HAVE BEEN DULY AUTHORIZED BY THE TRUST
AGREEMENT AND, WHEN ISSUED AND DELIVERED BY THE TRUST TO THE COMPANY AGAINST
PAYMENT THEREFOR AS DESCRIBED IN THE TRUST AGREEMENT AND THE COMMON SECURITIES
SUBSCRIPTION AGREEMENT, WILL BE VALIDLY ISSUED AND FULLY PAID AND WILL REPRESENT
UNDIVIDED BENEFICIAL INTERESTS IN THE ASSETS OF THE TRUST ENTITLED TO THE
BENEFITS OF THE TRUST AGREEMENT;


(V)           UNDER THE DELAWARE STATUTORY TRUST ACT AND THE TRUST AGREEMENT,
THE ISSUANCE OF THE PREFERRED SECURITIES AND THE COMMON SECURITIES IS NOT
SUBJECT TO PREEMPTIVE OR OTHER SIMILAR RIGHTS;

C-1


--------------------------------------------------------------------------------





(VI)          UNDER THE DELAWARE STATUTORY TRUST ACT AND THE TRUST AGREEMENT,
THE EXECUTION AND DELIVERY BY THE TRUST OF THE PURCHASE AGREEMENT, THE COMMON
SECURITIES SUBSCRIPTION AGREEMENT AND THE JUNIOR SUBORDINATED NOTE PURCHASE
AGREEMENT, AND THE PERFORMANCE BY THE TRUST OF ITS OBLIGATIONS THEREUNDER, HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY TRUST ACTION ON THE PART OF THE TRUST;


(VII)         THE TRUST AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF THE COMPANY AND THE TRUSTEES, AND IS ENFORCEABLE AGAINST THE
COMPANY AND THE TRUSTEES, IN ACCORDANCE WITH ITS TERMS SUBJECT, AS TO
ENFORCEMENT, TO THE EFFECT UPON THE TRUST AGREEMENT OF (I) BANKRUPTCY,
INSOLVENCY, MORATORIUM, RECEIVERSHIP, REORGANIZATION, LIQUIDATION, FRAUDULENT
CONVEYANCE OR TRANSFER AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE
RIGHTS AND REMEDIES OF CREDITORS GENERALLY, (II) PRINCIPLES OF EQUITY, INCLUDING
APPLICABLE LAW RELATING TO FIDUCIARY DUTIES (REGARDLESS OF WHETHER CONSIDERED
AND APPLIED IN A PROCEEDING IN EQUITY OR AT LAW), AND (III) THE EFFECT OF
APPLICABLE PUBLIC POLICY ON THE ENFORCEABILITY OF PROVISIONS RELATING TO
INDEMNIFICATION OR CONTRIBUTION;


(VIII)        THE ISSUANCE AND SALE BY THE TRUST OF THE PREFERRED SECURITIES AND
THE COMMON SECURITIES, THE PURCHASE BY THE TRUST OF THE JUNIOR SUBORDINATED
NOTES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE TRUST OF THE PURCHASE
AGREEMENT, THE COMMON SECURITIES SUBSCRIPTION AGREEMENT AND THE JUNIOR
SUBORDINATED NOTE PURCHASE AGREEMENT, THE CONSUMMATION BY THE TRUST OF THE
TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT AND COMPLIANCE BY THE TRUST
WITH ITS OBLIGATIONS THEREUNDER DO NOT VIOLATE (I) ANY OF THE PROVISIONS OF THE
CERTIFICATE OF TRUST OR THE AMENDED AND RESTATED TRUST AGREEMENT OR (II) ANY
APPLICABLE DELAWARE LAW, RULE OR REGULATION;


(IX)           NO FILING WITH, OR AUTHORIZATION, APPROVAL, CONSENT, LICENSE,
ORDER, REGISTRATION, QUALIFICATION OR DECREE OF, ANY DELAWARE COURT OR DELAWARE
GOVERNMENTAL ENTITY OR DELAWARE AGENCY IS NECESSARY OR REQUIRED SOLELY IN
CONNECTION WITH THE ISSUANCE AND SALE BY THE TRUST OF THE COMMON SECURITIES OR
THE PREFERRED SECURITIES, THE PURCHASE BY THE TRUST OF THE JUNIOR SUBORDINATED
NOTES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE TRUST OF THE PURCHASE
AGREEMENT, THE COMMON SECURITIES SUBSCRIPTION AGREEMENT AND THE JUNIOR
SUBORDINATED NOTE PURCHASE AGREEMENT, THE CONSUMMATION BY THE TRUST OF THE
TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT AND COMPLIANCE BY THE TRUST
WITH ITS OBLIGATIONS THEREUNDER; AND


(X)            THE HOLDERS OF THE PREFERRED SECURITIES (OTHER THAN THOSE HOLDERS
WHO RESIDE OR ARE DOMICILED IN THE STATE OF DELAWARE) WILL HAVE NO LIABILITY FOR
INCOME TAXES IMPOSED BY THE STATE OF DELAWARE SOLELY AS A RESULT OF THEIR
PARTICIPATION IN THE TRUST AND THE TRUST WILL NOT BE LIABLE FOR ANY INCOME TAX
IMPOSED BY THE STATE OF DELAWARE.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware, (B) rely as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials and (C) take customary assumptions and exceptions as to
enforceability and other matters.

C-2


--------------------------------------------------------------------------------


ANNEX D

Pursuant to Section 3(f) of the Purchase Agreement, Gardere Wynne Sewell LLP,
special counsel for the Property Trustee and the Indenture Trustee, shall
deliver an opinion to the effect that:


(I)            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (THE “BANK”) IS A
NATIONAL BANKING ASSOCIATION WITH TRUST POWERS, DULY AND VALIDLY EXISTING UNDER
THE LAWS OF THE UNITED STATES OF AMERICA, WITH CORPORATE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE INDENTURE AND TO
AUTHENTICATE AND DELIVER THE SECURITIES, AND IS DULY ELIGIBLE AND QUALIFIED TO
ACT AS TRUSTEE UNDER THE INDENTURE PURSUANT TO SECTION 6.1 THEREOF AND AS
PROPERTY TRUSTEE UNDER THE TRUST AGREEMENT PURSUANT TO SECTION 8.2 THEREOF. (THE
INDENTURE AND THE TRUST AGREEMENT ARE EACH, AN “AGREEMENT” AND TOGETHER, THE
“AGREEMENTS”).


(II)           EACH AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY THE BANK AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF THE BANK,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS EXCEPT (A) AS MAY BE LIMITED
BY BANKRUPTCY, FRAUDULENT CONVEYANCE, FRAUDULENT TRANSFER, INSOLVENCY,
REORGANIZATION, LIQUIDATION, RECEIVERSHIP, MORATORIUM OR OTHER SIMILAR LAWS NOW
OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS GENERALLY, AND BY GENERAL
EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW AND (B) THAT THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND
OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT;


(III)          NEITHER THE EXECUTION OR DELIVERY BY THE BANK OF THE AGREEMENTS,
THE AUTHENTICATION AND DELIVERY OF THE PREFERRED SECURITIES (AS DEFINED IN THE
TRUST AGREEMENT) AND JUNIOR SUBORDINATED NOTES (ISSUED UNDER THE INDENTURE, AND
TOGETHER WITH THE PREFERRED SECURITIES, THE “SECURITIES”) BY THE TRUSTEE
PURSUANT TO THE TERMS OF THE AGREEMENTS, RESPECTIVELY, NOR THE PERFORMANCE BY
THE BANK OF ITS OBLIGATIONS UNDER THE AGREEMENTS (A) REQUIRES THE CONSENT OR
APPROVAL OF, THE GIVING OF NOTICE TO OR THE REGISTRATION OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR AGENCY UNDER ANY EXISTING LAW OF THE UNITED STATES OF
AMERICA GOVERNING THE BANKING OR TRUST POWERS OF THE BANK OR (B) VIOLATES OR
CONFLICTS WITH THE ARTICLES OF ASSOCIATION OR BY-LAWS OF THE BANK OR ANY LAW OR
REGULATION OF THE STATE OF NEW YORK OR THE UNITED STATES OF AMERICA GOVERNING
THE BANKING OR TRUST POWERS OF THE BANK;


(IV)          THE SECURITIES HAVE BEEN AUTHENTICATED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF THE BANK.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the laws of the United States
of America, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of JPMorgan Chase Bank, National
Association, the Company and public officials, and (C) make customary
assumptions and exceptions as to enforceability and other matters.

D-1


--------------------------------------------------------------------------------


ANNEX E

Pursuant to Section 3(g) of the Purchase Agreement, Richards, Layton & Finger,
PA., counsel for the Delaware Trustee, shall deliver an opinion to the effect
that:


(I)            CHASE BANK USA, NATIONAL ASSOCIATION IS DULY FORMED AND VALIDLY
EXISTING AS A NATIONAL BANKING ASSOCIATION UNDER THE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA WITH TRUST POWERS AND WITH ITS PRINCIPAL PLACE OF BUSINESS IN
THE STATE OF DELAWARE;


(II)           CHASE BANK USA, NATIONAL ASSOCIATION HAS THE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER, AND HAS TAKEN
ALL NECESSARY CORPORATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF, THE TRUST AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED THEREBY;


(III)          THE TRUST AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY CHASE BANK USA, NATIONAL ASSOCIATION AND CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF CHASE BANK USA, NATIONAL ASSOCIATION, AND IS
ENFORCEABLE AGAINST CHASE BANK USA, NATIONAL ASSOCIATION, IN ACCORDANCE WITH ITS
TERMS SUBJECT AS TO ENFORCEMENT, TO THE EFFECT UPON THE TRUST AGREEMENT OF (I)
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, RECEIVERSHIP,
FRAUDULENT CONVEYANCE OR TRANSFER AND SIMILAR LAWS RELATING TO OR AFFECTING THE
RIGHTS AND REMEDIES OF CREDITORS GENERALLY, (II) PRINCIPLES OF EQUITY, INCLUDING
APPLICABLE LAW RELATING TO FIDUCIARY DUTIES (REGARDLESS OF WHETHER CONSIDERED
AND APPLIED IN A PROCEEDING IN EQUITY OR AT LAW), AND (III) THE EFFECT OF
APPLICABLE PUBLIC POLICY ON THE ENFORCEABILITY OF PROVISIONS RELATING TO
INDEMNIFICATION OR CONTRIBUTION;


(IV)          THE EXECUTION, DELIVERY AND PERFORMANCE BY CHASE BANK USA,
NATIONAL ASSOCIATION OF THE TRUST AGREEMENT DO NOT CONFLICT WITH OR RESULT IN A
VIOLATION OF (A) ARTICLES OF ASSOCIATION OR BY-LAWS OF CHASE BANK USA, NATIONAL
ASSOCIATION OR (B) ANY LAW OR REGULATION OF THE STATE OF DELAWARE OR THE UNITED
STATES OF AMERICA GOVERNING THE TRUST POWERS OF CHASE BANK USA, NATIONAL
ASSOCIATION OR, TO OUR KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, OF ANY
INDENTURE, MORTGAGE, BANK CREDIT AGREEMENT, NOTE OR BOND PURCHASE AGREEMENT,
LONG-TERM LEASE, LICENSE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH CHASE BANK
USA, NATIONAL ASSOCIATION IS A PARTY OR BY WHICH IT IS BOUND OR, TO OUR
KNOWLEDGE, WITHOUT INDEPENDENT INVESTIGATION, OF ANY JUDGMENT OR ORDER
APPLICABLE TO CHASE BANK USA, NATIONAL ASSOCIATION; AND


(V)           NO APPROVAL, AUTHORIZATION OR OTHER ACTION BY, OR FILING WITH, ANY
GOVERNMENTAL ENTITY OF THE STATE OF DELAWARE OR THE UNITED STATES OF AMERICA
GOVERNING THE TRUST POWERS OF CHASE BANK USA, NATIONAL ASSOCIATION IS REQUIRED
IN CONNECTION WITH THE EXECUTION AND DELIVERY BY CHASE BANK USA, NATIONAL
ASSOCIATION OF THE TRUST AGREEMENT OR THE PERFORMANCE BY CHASE BANK USA,
NATIONAL ASSOCIATION OF ITS OBLIGATIONS THEREUNDER, EXCEPT FOR THE FILING OF THE
CERTIFICATE OF TRUST WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE, WHICH
CERTIFICATE OF TRUST HAS BEEN FILED WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE.

E-1


--------------------------------------------------------------------------------





 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the United
States governing the trust powers of Chase Bank USA, National Association, (B)
rely as to matters of fact, to the extent deemed proper, on certificates of
responsible officers of the Company and public officials and (C) take customary
assumptions and exceptions.

E-2


--------------------------------------------------------------------------------


ANNEX F

Officer’s Financial Certificate

The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/Chief Financial Officer/Treasurer/Assistant
Treasurer], hereby certifies, pursuant to Section 6(h) of the Purchase
Agreement, dated as of May 31, 2006, among Bresler & Reiner, Inc. (the
“Company”), Bresler & Reiner Statutory Trust II (the “Trust”) and Bear, Stearns
& Co. Inc., that, as of [date], [20     ], the Company, if applicable, and its
Subsidiary had the following ratios and balances:

As of [Quarterly/Annual Financial Date], 20      

Senior secured indebtedness for borrowed money (“Debt”)

 

$

 

 

 

 

 

 

Senior unsecured Debt

 

$

 

 

 

 

 

 

Subordinated Debt

 

$

 

 

 

 

 

 

Total Debt

 

$

 

 

 

 

 

 

Ratio of (x) senior secured and unsecured Debt to (y) total Debt

 

 

%

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20     and all required Statutory Financial Statements
(as defined in the Purchase Agreement) for the year ended [date], 20    .]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries and all required
Statutory Financial Statements (as defined in the Purchase Agreement) for the
year ended [date], 20    ] for the fiscal quarter ended [date], 20    .]

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [    
quarter interim] [annual] period ended [date], 20    , and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

There has been no monetary default with respect to any indebtedness owed by the
Company and/or its subsidiaries (other than those defaults cured within 30 days
of the occurrence of the same) [, except as set forth below;].

F-1


--------------------------------------------------------------------------------




[Insert any exceptions by listing, in detail, the nature of the condition or
event causing such noncompliance, the period during which such condition or
event has existed and the action(s) the Company has taken, is taking, or
proposes to take with respect to each such condition or event.]

I, the undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/ Chief Financial Officer/Treasurer/Assistant
Treasurer], hereby certify that I have reviewed the terms of the Indenture and I
have made, or have caused to be made under my supervision, a detailed review of
(i) the covenants of the Company set forth therein, in particular, Section 10.9
of the Indenture (the “Financial Covenants”) and (ii) the transactions and
conditions of the Company and its subsidiaries during the accounting period
ended as of [           ] (the “Accounting Period”), which Accounting Period is
covered by the financial statements attached hereto. The examinations described
in the preceding sentence did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default (each as defined in the Indenture) during or at the end of the
Accounting Period or as of the date of this certificate [, except as set forth
below:],

[Insert any exceptions by listing, I detail, the nature of the condition or
event causing such noncompliance, the period during which such condition or
event has existed and the action(s) the Company has taken, is taking, or
proposes to take with respect to each such condition or event.]

Page           attached hereto sets forth the financial data and computation
evidencing the Company’s compliance with the Financial Covenants, all of which
data and computations are true, complete and correct.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this          day of                      , 20    .

 

Bresler & Reiner, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Bresler & Reiner, Inc.

 

11200 Rockville Pike, Suite 502

 

Rockville, MD 20852

 

F-2


--------------------------------------------------------------------------------